Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 1 of 153




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                         September 9, 2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    18 CR 14 (VM)
     - against -                   :
                                   :    DECISION AND ORDER
STEVEN ARENA,                      :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      The Court sentenced defendant Steven Arena (“Arena”) to

366   days’   imprisonment    followed    by   3   years’   supervised

release. (See Dkt. Minute Entry dated 11/15/2019.) Arena is

serving his sentence in FMC Devens. By letter dated September

2, 2020, Arena requests that he be released pursuant to 18

U.S.C. Section 3582(c)(1)(A)(i) (“Section 3582”) or otherwise

released to home confinement. (See “Motion,” attached.1)

      The Court will deny the Motion. First, the Motion seeks

a transfer to home confinement. This remedy is committed by

statute to the discretion of the Bureau of Prisons and the

Court lacks authority to order such a transfer. United States

v. Bido, No. 14 CR 212, 2020 WL 2765689, at *1 (S.D.N.Y. May

28, 2020).




      1 Because the Motion attached various medical records as exhibits,
those exhibits will be filed under seal.
Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 2 of 153




       Second, the Motion -- which the Court notes is Arena’s

seventh such motion -- fails on the merits.2 Construed as a

motion       for    reconsideration     of    the    Court’s    prior    orders

denying compassionate release pursuant to 18 U.S.C. Section

3582(c)(1)(A), the Motion contains no overlooked matters or

legal authority. Reconsideration of a previous order is an

“extraordinary         remedy     to   be    employed      sparingly    in   the

interests of finality and conservation of scarce judicial

resources.” United States v. Rutigliano, No. 11 CR 1091, 2016

WL 2727317, at *2 (S.D.N.Y. Apr. 26, 2016) (quoting In re

Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614

(S.D.N.Y. 2000)). To succeed, the request for reconsideration

must       “set[]    forth    concisely     the    matters    or   controlling

decisions          which   [the   movant]      believes      the   Court     has

overlooked.” Local Crim. R. 49.1.

       Nothing        Arena     presents      in    this     seventh    motion

constitutes         overlooked    matters     or    controlling    decisions.

While it is certainly true that “what we know now is that

this pandemic is fluid,” that is as true today as it was

several months ago. (Motion at 2.) Nor is Court persuaded by

the testimony of Warden Spaulding in an unrelated case; while




       2The procedural history is set forth in the Court’s Orders dated
June 23, 2020, August 3, 2020, and August 18, 2020. (See Dkt. Nos. 376,
393, and 395.)

                                        2
Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 3 of 153




the Warden may have conceded that he was “lucky” that “COVID

had not ravaged [Devens],” the facility where Arena is housed,

Arena does not present any information to suggest that the

situation at Devens has changed. (Motion at 2.) In fact, he

agrees that “FMC Devens is best equipped to handle his medical

conditions.” (Motion at 3.) His citation to the overall number

of cases within the entire BOP system does not persuade

otherwise. Nor does Arena contend that he is not receiving

adequate medical care for the many health issues Arena faces,

such as the recent development of a hernia, for which he

states that he will undergo surgery. In short, nothing in

Arena’s Motion persuades the Court that it should reconsider

its prior orders denying compassionate release.

     Accordingly, it is hereby

     ORDERED that the defendant’s motion for compassionate

release or transfer to home confinement (attached) is DENIED.

SO ORDERED.

Dated:   New York, New York
         9 September 2020




                                 3
            Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 4 of 153




                                                             September 2, 2020


Filed Under Seal
The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


                   Re:      United States v. Steven Arena, S2 18 Cr. 14 (VM)

Dear Judge Marrero,

        Because the facts underpinning your denial decisions have materially changed, Mr.
Steven Arena respectfully renews his emergency motion to the Court for an order directing
the remainder of his sentence to be served in home confinement and that he be immediately
released based on “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).
Additionally, we have submitted new CDC guideline information, new facts that were never
considered and an independent declaration from Larry DiFabrizio, MD, the director of the
Pulmonary Faculty at the Respiratory Institute at the Mount Sinai Respiratory Institute who
has treated Mr. Arena for half a decade.

        The Court denied Arena’s compassionate release because he is at FMC Devens, was
receiving adequate medical care, and did not present extraordinary and compelling reasons
for release. 1 Further, the order mentioned that Devens had “taken multiple precautions in
light of COVID-19, including isolating affected individuals, requiring inmates to wear
masks, and deploying screening measures.” Id. Also, the court referred to the denial letter
provided by Warden Spaulding at Devens dated April 6, 2020. See, Exhibit A (“Devens
Denial”). There, Warden Spaulding wrote, “your medical conditions are treatable, and FMC
Devens is able to manage your medical needs at this time.” Id. Roughly 40 days after

1
    See, Order, dated May 21, 2020, ECF # 370.
          Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 5 of 153




writing that, Warden Spaulding gave sworn testimony before the Honorable D.J. Wolf in the
U.S. District Court of Massachusetts. The warden was being questioned about why an
inmate named Robert Pena was being denied release. He was asked:


         THE COURT:                 Yeah. Who do you consider to be -- how
                                    would you describe an at-risk inmate?

         W. SPAULDING:              So an at-risk inmate would be -- I
                                    would follow the CDC guidelines and some of the criteria that
                                    are written there, we are following to include anybody over the
                                    age of 65, if they have pulmonary issues, cardiac issues, heart
                                    conditions, I think I said, a BMI above 40.

See, Transcript of Warden Spaulding, May 13, 2020, Page 39. (attached as a PDF file).

         In his “honest and candid” testimony from May 13, 2020, Warden Spaulding told the
court that he was mistaken about his authority to release inmates, that he did not have the
time or resources to contact trace his staff, that Devens 2 was “lucky” that COVID had not
ravaged their facility, that had he known he had the authority he would have released inmate
Pena. Id. Judge Wolf did in fact release inmate Pena from Devens. 3 United States of
America v. Robert M. Pena, Cr-No.16-10236-MLW (May 29, 2020). Pena was 70 years old
and obese. Per CDC guidelines that did make him more susceptible. However, he pales in
comparison to the danger Mr. Arena is in. Based on CDC guidance, Arena’s combination is
literally off the charts and results in a 5X increase of complications and death if he contracts
the virus. See, Exhibit B (“CDC Illustration”).

       To begin with, what we know now is that this pandemic is fluid and the idea that we
could “control it” or truly understand it is an elusive concept. 4 Yesterday, the CDC released
a report stating that “ninety-four percent of Americans who died from COVID-19 had other
‘types of health conditions and contributing causes’ in addition to the virus, according to a
new CDC report. See, https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm.



2
  At the time of this writing there have been at least 60 positive COVID diagnoses and recoveries at Devens.
Numbers obtained from www.bop.gov/coronavirus.
3
  “With regard to Pena, there are significant risks that staff at the FMC Devens Camp will become infected, that the
infection will spread to inmates, and that, if Pena becomes infected, he will by virtue of his age alone face a
significant risk of being hospitalized and also a risk of dying.” See, United States v. Robert Pena, United States
District of Massachusetts, Criminal Case #16-10236-MLW.
4
  BOP Director Michael Carvajal has dismissed scrutiny of the bureau as “misinformation.” During a June Senate
Judiciary Committee hearing on covid-19 best practices for prisons and jails, Carvajal testified that the bureau was
well-prepared and that the Centers for Disease Control and Prevention had praised the bureau after evaluating
unspecified facilities in the early months of the pandemic. As of June 1, Carvajal said 1,650 federal inmates and 171
bureau staff had tested positive. Less than 12 weeks later, those numbers grew to 11,953 prisoners and 1,436 staff,
with more than 120 combined deaths, according to UCLA’s Covid-19 Behind Bars Data Project.

                                                          2
           Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 6 of 153




        The types of health conditions, or “co-morbidities” have constantly changed and
given higher severity levels. Mr. Arena’s age (63) and underlying health conditions,
respiratory conditions, heart issues, diabetes and diabetes are at the top. When the court
stated that FMC Devens is best equipped to handle his medical conditions it was correct.
Compared to other locations it is certainly where someone would want to be if they had
serious health conditions. That is why Arena asked the court to recommend Devens at
sentencing. Caring for his health was paramount before COVID-19 ever happened.
However, “handling” underlying medical conditions is one thing, contracting COVID-19 is
another. As Professor Prins wrote in his declaration to the court in Massachusetts, “even if a
prisoner is infected and symptomatic, there are still many families that would prefer to take
on the risk of having the individual self-isolate in their home rather than having their family
members die in prison.” See, Exhibit C (“Prins Declaration”).

           I.     Arena's Illnesses Place Him at the Highest Risk of Contracting Covid-19
                  and Having severe complications.5

           After being designated by the BOP, Mr. Arena, 63, self-surrendered at FMC Devens
    on December 23, 2019. Before arriving, he was diagnosed with Chronic Obstructive
    Pulmonary Disease, Heart Disease, Hypertension, and several other debilitating conditions.
    Since arriving he has further deteriorated. On July 17th, after nearly 5 weeks of abdominal
    pain, Mr. Arena was shackled inside a bus and taken to Massachusetts Hospital for CAT
    scans. They opined that he had intestinal blockage and tried to treat him with a standing
    enema. Notwithstanding the failure of that procedure, he was sent back to Devens and
    placed in quarantine. The following day he was in extreme pain. On July 19th he was given
    another CAT scan and they found a ruptured intestine. From there he was rushed to Saint
    Elizabeth’s hospital for surgery. Tragedy was averted and he was sent back into quarantine.
    He now has a colostomy bag attached to him that is painful and requires cleaning and
    replacing daily.

           Just last week, without knowing the exact cause, Mr. Arena was diagnosed with a
    large parastomal hernia which will require another surgery and another trip out of the facility
    and another quarantine.

           Mr. Arena went into the facility weighing 173 pounds. He has withered down to
    128 pounds.

           All in addition to his other severe medical issues.




5
 The government has already conceded that Mr. Arena suffers from multiple conditions that place him at a high risk
should he contract COVID-19.

                                                        3
          Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 7 of 153




          II.      Mr. Arena is in the Highest Risk Category for Contracting COVID and
                   Having Severe Complications and will Likely Die from it. 6

    • COPD 7

             o Chronic Obstructive Pulmonary Disease (COPD) is a chronic inflammatory
               lung disease that causes obstructed airflow from the lungs. People with COPD
               are at increased risk of developing heart disease, lung cancer, and a variety of
               other conditions. Emphysema and chronic bronchitis are the two most common
               conditions that contribute to COPD.

             o People with chronic obstructive pulmonary disease (COPD) are among the
               most vulnerable to COVID-19 infections, being even more likely to develop
               severe illnesses or to be admitted to intensive care units (ICU) than those with
               diseases like high blood pressure or diabetes, an analysis of several published
               studies found. The research also shows that shortness of breath (dyspnea) is
               the only COVID-19 symptom significantly associated with disease severity
               and ICU admission.

    • Obstructive Sleep Apnea on continuous positive airway pressure

    • Type II Diabetes 8

             o Having type 2 diabetes increases your risk of severe illness from COVID-19.
               Based on what we know at this time, having type 1 or gestational diabetes may
               increase your risk of severe illness from COVID-19. 9

    • Hypertension 10

             o The CDC added hypertension to this list after Mr. Arena’s first motion for
               release.

    • Heart Disease with Four Stents in Place

             o Having any of the following serious heart conditions increases your risk of
               severe illness from COVID-19:
             o Heart failure
             o Coronary artery disease

6
  See, Exhibit D, (“Letter and Declaration/CV of Larry DiFabrizio, MD”).
7
  People who are at higher risk for severe illness at https://www.cdc.gov/coronavirus/2019-ncov/specific-
groups/people-at-higher-risk.html;
8
  Id.
9
  Id.
10
   Id.

                                                         4
          Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 8 of 153




             o Cardiomyopathies
             o Pulmonary hypertension
             o Having other cardiovascular or cerebrovascular disease, such as hypertension
               (high blood pressure) or stroke, may increase your risk of severe illness from
               COVID-19. 11

     • Irritable Bowel Syndrome

     • Diaphragm Paralysis with Diaphragmic pacemaker in place

             o Diaphragm Paralysis which is the functions of the lungs. Bilateral
               diaphragmatic paralysis is a rare cause of respiratory failure that is poorly
               recognized and underdiagnosed. Bilateral diaphragm paralysis is a rare cause
               of acute respiratory failure and is often related to direct phrenic nerve injury,
               as well as a variety of myopathies and neuropathies. However, the cause of
               bilateral diaphragm paralysis goes unidentified in over two-thirds of cases.

     • Rapid Weight Loss

             o Arena entered FMC Devens at 173 pounds. He now weighs 128 pounds.

     • Compromised Immune System from recent surgical intervention for chronic large
       bowel obstruction with perforation of the sigmoid. Emergency exploratory
       laparotomy and Hartmann’s “Ileostomy.”

     • Colostomy Bag Attachment.

        * Mr. Arena has not one, not two, not three, not four, but FIVE comorbidities listed
by the CDC. 12 Age, COPD, diabetes, hypertension, and heart disease. Based on CDC
guidance, this combination results in a 5X increase of complications and death if the disease
is contracted. See, Exhibit “B”.

          III.     Procedural History and COVID-19

       When Mr. Arena asked this honorable court to release him on March 18, 2020, the
pandemic was in its infancy stage. According the records provided by the BOP, in that
week in March there was one inmate positive and two positive staff members. On April 3,
2020, when Arena renewed his motion, there were 91 inmates infected, 7 deaths and 50 staff
positives. On April 6, 2020, when Arena’s petition to Warden S. Spaulding was denied,
there were 196 infected inmates, 8 deaths and 63 staff positives. That same day, Arena’s
attorney sent a letter to the court saying he was in fact granted release by the warden, but that

11
  Id.
12
  People who are at higher risk for severe illness at https://www.cdc.gov/coronavirus/2019-ncov/specific-
groups/people-at-higher-risk.html;

                                                         5
        Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 9 of 153




was simply a mistake and a misunderstanding between client and attorney. On May 14th
Arena reapplied. He had exhausted his remedies pursuant to the court’s direction. The
government opposed on May 19th and the court denied the request on May 21st. As of that
date, COVID-19 figures in the BOP skyrocketed, 1735 inmates positive, 2767 inmates
recovered, 59 dead, 191 staff positives and 392 recovered, the total was 5144. See, Exhibit
E, Graphs and Charts of COVID spread in the BOP.

        A month later, on or about June 18, 2020, Arena filed a pro se letter to the court
renewing his request for release. Mr. Arena was desperate. He knew the CDC kept adding
co-morbidities to their list and each one created more fear as they were his exact medical
conditions. The court denied him again on June 23rd, saying that he failed to set forth any
legal or factual information that was overlooked. He did not relay to the court that his
medical conditions were all listed in the “high risk for complications category” by the CDC
and had no access to the Devens information mentioned in this motion.

        By June 23, 2020, the BOP numbers climbed higher, 1349 inmates positive, 4975
inmates recovered, 87 inmate deaths, 163 staff positive, 528 staff recovered for a total of
7103. On July 24, 2020, Arena’s attorney sent another “emergency letter” asking for his
compassionate release. The government opposed on July 28th stating that the letter was false
and Mr. Arena was not in pain. They cited to the medical records provided by FMC Devens
that stated Mr. Arena claimed to have no pain, however, two sentences prior, he was quoted
saying “I don’t wish this on my worst enemy.” See, Exhibit F, (Page from Medical
Records). Nonetheless, the court denied the request again. The court pointed out that release
to home confinement is best made with the BOP and that Mr. Arena had undergone surgery.
Finally, on August 3, 2020, Arena’s attorney sent a letter asking for the same relief and that
was denied on August 18, 2020. The court made clear that to return with another motion,
Arena must show that things had been overlooked in prior decisions. See, ECF #395.

        By the time that denial was delivered on August 18, 2020, the BOP COVID numbers
had gone off the charts, over 10,000 total BOP cases and 111 inmates had died. Those
numbers continue to rise with no end in sight and the BOP is beginning to deal with the same
nightmare we all fear, a second wave and the possibility of re-infection after “recovery.”
See, Exhibit G, (“Inmate Death at FMC Carswell, August 26, 2020, BOP Release”)(As of
August 24, 2020, BOP numbers grew to 11,953 prisoners and 1,436 staff, with more than
120 combined deaths, according to UCLA’s Covid-19 Behind Bars Data Project).
https://www.washingtonpost.com/nation/2020/08/24/prisoners-guards-agree-about-federal-
coronavirus-response-we-do-not-feel-safe/.

       Argument

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a sentencing court may“ reduce [a] term of
imprisonment . . . after considering the factors set forth in [18 U.S.C. §] 3553(a) to the extent
they are applicable, if it finds that” (a) “extraordinary and compelling reasons warrant such a
reduction,” and (b) “such a reduction is consistent with applicable policy statements issued
by the Sentencing Commission.” As described below, a reduction in Arena’s sentence is
                                                6
       Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 10 of 153




warranted based on the COVID-19 pandemic and the inability of Arena—who faces
increased risk—to take appropriate measures to protect himself given the conditions at FMC
Devens.

        IV.     Extraordinary and compelling reasons warrant a reduction of Arena’s
                sentence, and a reduction is consistent with the Sentencing Commissions’
                applicable policy statements.

        Congress did not define the term “extraordinary and compelling reasons” in §
3582(c)(1)(A)(i), and while the Sentencing Commission has listed several specific examples
of “extraordinary and compelling reasons,” it also included a catch-all provision for
circumstances the Commission might not anticipate—such as, for example, a global
pandemic to which a person is particularly vulnerable. Indeed, it is difficult to imagine more
“extraordinary and compelling reasons” than the ones Arena presents. Notably, our local
districts and numerous other courts across the country have already reduced sentences in
light of COVID-19, including some in cases involving defendants less vulnerable than
Arena. See, Exhibit H, String Cites from the SDNY & EDNY.

        Mr. Arena was sentenced to 366 days of incarceration and has served more than eight
months to date. Under a provision of the First Step Act, 34 U.S.C. §60541, he could have
already been released on August 22, 2020, or his two-thirds date, but he was not. In any
event, when taking good time and halfway house time into account, Arena’s release date
should be roughly 30 days from now (September 30, 2022). And yet, each day is a ticking
time bomb for someone in his position. Arena has been a model prisoner. To be clear,
Arena is not requesting that his liberty be restored, merely that he be confined to his home
(rather than a prison facility) where he is far less likely to contract a fatal disease and he can
be treated by Dr. DiFarbrizio for his surgical follow-ups.

       V.      Reentry Plan If Released.

        If Mr. Arena is released based on his debilitating medical conditions, he will reside
with his wife, Margaret Arena, his daughter, Maria Arena, and his four grandchildren. All
have been living with severe sadness and extreme anxiety for his condition. The address is
1863 71’st Street, Brooklyn, New York 11204. It is a three-floor home with a separate third
floor area for Mr. Arena to self-isolate and recover from his recent surgeries. There is no
mortgage on the property, and the Arenas have sufficient financial assets, including a
pension and medical insurance to help cover the cost of his medical treatment. He will be
cared for by his primary care physician, Larry DiFabrizio, at Mount Sinai Medical Center.




                                                7
        Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 11 of 153




        Conclusion

       Recently, Chief Judge McMahon was presented with a similar renewal motion and
granted it saying that the “the specter of COVID has altered the calculus.” See, United States
v. Ganeene Goode, Case No. 14-Cr.810-07 (CM)(August 10, 2020). We believe the same
reasoning should be used here.

       There is no dispute that Arena committed a serious offense and deserved (and still
deserves) serious punishment. At the same time, the world looks different now than it does
when Arena was sentenced in November of 2019. 13 Under 18 U.S.C. § 3582(c)(1)(A)(i),
when an defendant presents “extraordinary and compelling reasons,” as Arena has here, the
Court must consider the relevant sentencing factors in 18 U.S.C. § 3553(a) to determine if a
sentence reduction is warranted. Arena is not a threat to the community, nor does he present
any likelihood of flight. Given the circumstances, an equivalent sentence of home
confinement is sufficient, but not greater than necessary, to achieve the purposes of
sentencing.


                                                  Respectfully submitted,

                                                  /s/ Joseph Ferrante

                                                  Joseph Ferrante
                                                  1393 Veterans Hwy, Suite 312N
                                                  Hauppauge, New York 11788
                                                  (617) 278-3532
                                                  Joefesq@gmail.com




Dated: September 2, 2020




13
  As of September 2, 2020, COVID-19 has infected 25.7 million people worldwide and killed 857,333. The United
States accounts for 6 million of those infections and 184,564 deaths. See, New York Times, Coronavirus Latest
Maps and Case Count, Updated September 2, 2020.

                                                      8
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 12 of 153
                                                                        1




 1                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
 2

 3     UNITED STATES OF AMERICA,              )
                          Plaintiff,          )
 4                                            )
       vs.                                    ) No. 16-CR-10236-MLW
 5                                            )
       ROBERT M. PENA,                        )
 6                           Defendant.       )

 7

 8

 9

10
                        BEFORE THE HONORABLE MARK L. WOLF
11                      UNITED STATES DISTRICT COURT JUDGE
                             REDACTED MOTION HEARING
12

13

14

15                John Joseph Moakley United States Courthouse
                               One Courthouse Way
16                        Boston, Massachusetts 02210

17
                                    May 13, 2020
18                                   11:45 a.m.

19

20

21
                        Kathleen Mullen Silva, RPR, CRR
22                           Official Court Reporter
                  John Joseph Moakley United States Courthouse
23                        One Courthouse Way, Room 7209
                           Boston, Massachusetts 02210
24                       E-mail: kathysilva@verizon.net

25                Mechanical Steno - Computer-Aided Transcript
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 13 of 153
                                                                        2




 1     APPEARANCES:

 2

 3               United States Attorney's Office

 4               AUSA Brian M. LaMacchia

 5               John Joseph Moakley U.S. Courthouse

 6               Boston, Massachusetts 02210

 7               617.748.3126

 8               for Plaintiff

 9

10               Scott Katz Law

11               Scott A. Katz, Esq.

12               1600 Providence Highway

13               Walpole, Massachusetts 02081

14               617.545.4488

15               for Defendant

16

17     Also Present:    Stephanie Scannell, Esq.

18

19

20

21

22

23

24

25
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 14 of 153
                                                                              3




 1                             P R O C E E D I N G S

 2               THE COURT:    Do we have a court reporter?

 3               THE CLERK:    We do, Your Honor.       It's Kathy Silva

 4     today.

 5               THE COURT:    And do we have all the participants to our

 6     knowledge, including the warden and Ms. Bourke?

 7               THE CLERK:    We are waiting for the defendant and

 8     Ms. Bourke and the warden.      I will find out if the people in

 9     the waiting room with these unknown numbers are possibly the

10     warden.

11               THE COURT:    I'm going to ask everybody except the

12     lawyers to turn their pictures off.        So they can watch us, but

13     it's distracting to see them.       Let's see.    There's -- oh,

14     that's just Ms. Silva.      Okay.   And it will be necessary to

15     prepare the transcript of this on an expedited basis.

16               THE CLERK:    Is the full number 978-796-1000 either

17     Ms. Bourke or the warden?

18               Do we have the warden and Ms. Bourke on the line?

19               THE COURT:    Why don't I ask the attorneys to identify

20     themselves for the record, please, starting with the defendant.

21               MR. KATZ:    Thank you, Your Honor.      Good morning, Scott

22     Katz on behalf of Robert Pena.

23               MR. LaMACCHIA:     Good morning, Your Honor, Brian

24     LaMacchia on behalf of the United States.

25               THE COURT:    You've got an echo there.       Is there
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 15 of 153
                                                                               4




 1     something you can do about that?

 2                 MR. LaMACCHIA:   Still now?    I'm not sure that there's

 3     anything I can do about it.

 4                 THE COURT:   That's better.

 5                 Is Mr. Pena on the line?

 6                 THE CLERK:   It doesn't appear that Mr. Pena is on the

 7     line.

 8                 THE COURT:   Mr. LaMacchia, have you talked to Devens

 9     about this hearing?

10                 MR. LaMACCHIA:   Yes.    They're aware of it.     I know

11     that the folks at Devens were in contact with the clerk's

12     office about getting numbers and stuff like that yesterday.            So

13     I anticipate them to be on.

14                 THE COURT:   Do you have a telephone number for them?

15                 MR. LaMACCHIA:   Yeah.   If I can get off for one

16     second, if you don't mind, I can try them and see what the

17     story is.

18                 THE COURT:   Well, that's fine, because we've got an

19     11:45 hearing and otherwise I'm going to order them to be into

20     court this afternoon.

21                 MR. LaMACCHIA:   Okay.   Yeah.   Let me -- if you just

22     give me a second, Your Honor, I'll call them.         Okay?

23                 THE CLERK:   Your Honor, the warden is in the waiting

24     room.

25                 THE COURT:   Okay.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 16 of 153
                                                                               5




 1                THE CLERK:   Would the person with the phone number

 2     978-796-1000 identify themselves, please.

 3                WARDEN SPAULDING:    Warden Spaulding is here.

 4                THE CLERK:   Thank you.    I will move you to the waiting

 5     room.

 6                THE COURT:   Mr. LaMacchia, have you been able to track

 7     down the defendant?

 8                MR. LaMACCHIA:    No.   I sent a message to my contact at

 9     BOP, but I wasn't able to get in contact.

10                THE COURT:   Well, here, the warden is on.       Could you

11     bring him into this, please, Ms. Loret.

12                THE CLERK:   Yes, Your Honor.

13                THE COURT:   Mr. Spaulding, are you able to hear me?

14                WARDEN SPAULDING:    Yes, sir.

15                THE COURT:   We're waiting for the defendant, Mr. Pena,

16     and then Ms. Bourke is supposed to be accessible, but not

17     participate until whatever questions are put to you are put to

18     you.    Do you know where Mr. Pena is?

19                MR. PENA:    We've been here waiting for ten minutes.

20                THE COURT:   Is Mr. Pena with you?

21                MR. PENA:    Well, this is Mr. Pena.     I'm with a

22     Mr. Larkin, but we've been waiting.

23                THE COURT:   And is Mr. Spaulding there?

24                THE DEFENDANT:    Not with us.

25                WARDEN SPAULDING:    I'm in my office.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 17 of 153
                                                                                6




 1               THE COURT:    Would Mr. Fick take his picture down,

 2     please.   I asked everybody to --

 3               THE CLERK:    Your Honor, I think the issue is that

 4     Mr. Pena and the warden are using the same phone number.

 5               THE COURT:    Well, only one will speak at a time.       And

 6     is Ms. Bourke accessible when we need her, Mr. Spaulding?

 7               WARDEN SPAULDING:     Yes, sir.    She's next door.    You

 8     didn't want me to have any interaction with her.          So she's next

 9     door.

10               THE COURT:    Excellent.

11               WARDEN SPAULDING:     So I have staff that can bring her

12     in if you have a question.

13               THE COURT:    Thank you very much.

14               We're here pursuant to my May 7, 11 and 12 orders

15     concerning the continuation of the May 6 hearing on Mr. Pena's

16     motion for an order that he serve the remainder of his 32-month

17     sentence in home confinement, pursuant to 18 United States Code

18     Section 3582(c)(1)(A)(1).

19               I ordered the warden, Mr. Spaulding, and his colleague

20     Amber Bourke to be available to testify, but to be sequestered.

21     The warden is on the line now, and I'm told that Ms. Bourke is

22     next door.

23               I'm conducting this hearing by video conference with

24     regard to the lawyers and the public.        The defendant, Robert

25     Pena, and the Bureau of Prisons personnel are on the telephone
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 18 of 153
                                                                            7




 1     because I understand that it's not possible to do video with

 2     the camp at Devens.     We're doing this by video and audio

 3     because most criminal proceedings have been deferred because

 4     the chief judge of the United States District Court has

 5     determined that in-court proceedings generally cannot be

 6     conducted without jeopardizing public health and safety.         I

 7     find this a compelling reason to conduct this hearing by video

 8     and telephone, because the defendant's, Mr. Pena, liberty is at

 9     stake.   And I understand that Mr. Pena continues to consent to

10     this procedure after having spoken to his attorney.

11               Is that right, Mr. Katz?

12               MR. KATZ:    Yes, Your Honor.

13               THE COURT:    And Mr. Pena, do you consent to proceeding

14     by video and audio?

15               THE DEFENDANT:     Yes, Your Honor.

16               THE COURT:    I may not have asked this last time.

17     Mr. LaMacchia, has the victim, Ginnie Mae, been informed of

18     this proceeding?

19               MR. LaMACCHIA:     Yes.   I understand that -- I was

20     unsure whether Paul St. Laurent from Ginnie Mae was going to be

21     able to make it, but they were aware, and they communicated to

22     me their thoughts and I can share that with the court if you

23     like.

24               THE COURT:    Thank you.    And if there is somebody --

25     let me ask.    Is there anybody from Ginnie Mae on this call,
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 19 of 153
                                                                                8




 1     either by video or audio?

 2               Apparently not.

 3               If somebody joins and at some appropriate point wants

 4     to be heard, I'll permit that, and I'll look forward to hearing

 5     from Mr. LaMacchia what I should consider from Ginnie Mae's

 6     perspective, in any event.

 7               As I said, there's public access to this by Zoom.          I

 8     can see there are many members of the public, some members of

 9     the public who are observing these proceedings.

10               Since we adjourned on May 6, I received a number of

11     submissions.    I have the joint report that I ordered be filed,

12     which was filed yesterday, Docket 196.        I have another memo

13     from the government filed May 11, that's number 189, and

14     certain exhibits, which are 196.       I have Ms. Bourke's

15     declaration, Docket No. 189-1.       I have the defendant's response

16     to the government's submissions, Docket 199.         I have, among

17     other things, the defendant's Bureau of Prisons medical

18     records, 194, I believe.      And I have certain Bureau of Prisons

19     policies that have been referenced, and in some instances sent

20     to me, in addition to everything that I had last week.

21               But is there anything else that I should have received

22     and read since May 6?

23               MR. KATZ:    I do not think so, Your Honor.

24               MR. LaMACCHIA:     No, Your Honor.     There is one

25     correction I would like to make to the government's --
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 20 of 153
                                                                            9




 1                 THE COURT:   Hold on just one second.

 2                 MR. LaMACCHIA:   Sure.

 3                 THE COURT:   You should identify yourself when you're

 4     speaking.

 5                 MR. LaMACCHIA:   Sure.   This is Brian LaMacchia on

 6     behalf of the government.

 7                 I just want to make one correction that has come to

 8     light after further review of Ms. Bourke's declaration that I

 9     think the government's brief, this is the May 11 response, at

10     page 2 did have an incorrect statement in there that I just

11     want to clarify for the court in case there's any confusion.

12                 In that the government indicated that Devens

13     determined that Mr. Pena's home confinement would present a

14     greater risk of infection compared to Devens, and that was

15     based on my misunderstanding of paragraph 26 of the

16     May 11, 2020, Amber Bourke declaration that was submitted, and

17     that paragraph had dealt with infection rates in and around

18     Mr. Pena's home community.

19                 You know, as the government understands now, after

20     having had more time to review that more carefully and also

21     clarifying that statement with Devens, it's my understanding

22     that Devens has not yet made that determination about

23     Mr. Pena's home environment.       The court can discuss this with

24     the warden and Ms. Bourke and ask them as well, but as the

25     government understands it, Devens has to consider that
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 21 of 153
                                                                               10




 1     information per the AG and BOP guidelines, but has not yet done

 2     that specifically with respect to Mr. Pena's home environment

 3     because he did not meet the criteria as far as how long he has

 4     served.   And so while -- to the extent that he may come up for

 5     home confinement in the future and may be eligible for that, I

 6     think what you will hear from the warden and Ms. Bourke is that

 7     they would consider that to some extent and you can ask them

 8     about how much, but they haven't made that determination as of

 9     yet.   So I apologize for that misunderstanding.         We're moving

10     very quickly obviously and filing a lot of things to be able to

11     address this issue with the court under some challenging

12     circumstances, but I hope that's clear now for the court.

13               THE COURT:    Okay.   And that actually relates to

14     questions I have.

15               What I propose, I think in the interests of efficiency

16     and fairness and hopefully effectiveness, I have some

17     preliminary questions for the warden.        And then I propose to

18     let Mr. Katz and then you to question him, and then to follow

19     up with any remaining questions I have.

20               Anybody want to be heard on that procedure?

21               MR. KATZ:    I think that's fine.

22               MR. LaMACCHIA:     Your Honor, this is Brian LaMacchia.

23     I have no problem with that.       I think you can ask whatever

24     questions you want of the warden and Ms. Bourke and satisfy

25     yourself with respect to their determinations.         You know, I
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 22 of 153
                                                                          11




 1     think what -- one thing that might be helpful, because there's

 2     a little bit of a point of maybe ambiguity in the last hearing

 3     that this may be my fault, but also just, you know, I want

 4     to -- and it may be helpful to sort of discuss, at least at the

 5     outset, the framework that BOP is operating under with respect

 6     to compassionate release decisions versus home confinement,

 7     because I think there's different criteria, and I think it may

 8     help streamline things if Your Honor -- I'm happy to talk about

 9     that now, but I think it may help streamline some of the

10     questioning to make this a more efficient proceeding.

11               THE COURT:    Well, I understand that the Bureau of

12     Prisons has the sole authority to decide whether or not to

13     permit Mr. Pena, in this case, to serve the remainder of his

14     prison in home confinement.      The Bureau of Prisons, it is my

15     understanding, decided not to do that.        Well, that hasn't been

16     done.

17               Then there's the second vehicle, the statute that I've

18     cited, which is generally considered compassionate release.

19     However, in this case, Mr. Pena's not seeking a reduction in

20     his sentence.    He's essentially -- well, I think it would be a

21     reduction in sentence.      But he proposes to serve what would

22     otherwise be the remainder of his time in custody in home

23     confinement.    So I have that distinction in mind, and then

24     there are certain statutory factors to be considered.

25               MR. LaMACCHIA:     I think that framework is correct.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 23 of 153
                                                                         12




 1     The only thing I would add is that I think it's helpful to

 2     clarify the different guidance, and the warden can tell you

 3     this, and Ms. Bourke can tell you this, but the different

 4     guidance that they're considering with respect to each.

 5               So in this case, it sounds like Mr. Pena, along with

 6     other inmates, was considered for home confinement, and that

 7     was pursuant to various AG memos, the March 26, April 3 one,

 8     and other BOP guidance, and that relates specifically to home

 9     confinement.

10               And then he also separately submitted a compassionate

11     release request to the warden, and that's the handwritten

12     denial form that Your Honor was looking at during the last

13     hearing, and is attached to the government's initial

14     opposition.    I think it's April 28, 2020, is the date.

15               THE COURT:    Actually, it's April 20.      Isn't it?

16               MR. LaMACCHIA:     I'm sorry.    22, I believe.

17               THE COURT:    I don't think so.

18               Docket 175-1.

19               MR. LaMACCHIA:     Yes.   So I think the decision was

20     the 20th and Mr. Pena was informed on the 22nd.

21               THE COURT:    I see.

22               MR. LaMACCHIA:     The distinction I want to make, and I

23     think it's helpful just to guide our discussion, is that for

24     that compassionate release determination, which the Bureau of

25     Prisons also calls a reduction in sentence, or RIS for short,
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 24 of 153
                                                                                 13




 1     the guidelines that are animating that, and that BOP is

 2     following, is found in the BOP program statement 5050.50.               And

 3     that's something we submitted yesterday in our filing, which is

 4     Docket No. 197, Exhibit E.      It's not that much different when

 5     you look at it compared to what's in the Sentencing Guidelines

 6     Application Note 1 in 1B1.13.       Essentially it has to be a

 7     serious medical condition or debilitating condition related to

 8     age or in the case of a 70-year-old, someone who has served

 9     quite a while, more than Mr. Pena, or there's also a provision

10     for incapacitation or death of a family member.

11               THE COURT:    I'm sorry.    Go ahead.

12               I see.   So -- and this is not to my -- well, this

13     hasn't been, I think, expressed before.        So the Attorney

14     General's March 26 and April 3 memoranda are being interpreted

15     as applying to home confinement only and not to motions under

16     the statute for reductions in sentence?

17               MR. LaMACCHIA:     That's correct, Your Honor.         That

18     guidance goes to, and I think the warden can give you his view,

19     of course, but I think that guidance goes to the BOP's

20     determination under maybe various statutes, one of which is 18

21     U.S.C. 3621.

22               THE COURT:    Well --

23               MR. LaMACCHIA:     The other thing I would point out,

24     Your Honor --

25               THE COURT:    Hold on just one second.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 25 of 153
                                                                             14




 1                MR. LaMACCHIA:    Sure.

 2                THE COURT:   Okay.   Go ahead.

 3                MR. LaMACCHIA:    The other thing I would just point out

 4     is if you look at the reasons for the April 20 denial of

 5     Mr. Pena's compassionate release reduction in sentence, it says

 6     in there in the middle of the second paragraph that -- it

 7     references those BOP program statement reasons in program

 8     statement 50 --

 9                THE COURT:   Hold on a second.     Let me get it out of my

10     file.    This is the compassionate release notification.         Go

11     ahead.

12                MR. LaMACCHIA:    So you'll see there in the second

13     paragraph, it talks about how BOP program statement

14     number 5050.5 compassionate release/reduction in sentence

15     procedures for implementation of 18 U.S.C. 3582(c)(1)(A)

16     provides guidance on the types of circumstances that present

17     extraordinary and compelling reasons, and then goes on to

18     describe those reasons there.

19                THE COURT:   I'm sorry.    Can you say that again?

20                MR. LaMACCHIA:    I'm sorry about that.      Yeah.

21                So that statement in there, it references BOP program

22     statement 5050.50, and then goes on to list out the reasons in

23     that program statement.      And I think the warden can tell you

24     about what he was considering when he made that decision, but

25     they're the things I talked about before, terminal medical
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 26 of 153
                                                                             15




 1     condition, debilitative medical condition, new law elderly

 2     inmate, someone who, my understanding, is 70 years or older and

 3     served an extensive period of time beyond what Mr. Pena served.

 4               So my point is, I think when you talk to the warden,

 5     and you can obviously talk to him and ask him, but I think he's

 6     going to say that for the compassionate release decision he's

 7     looking at the program statement.        For home confinement

 8     decisions, he's looking at the AG's memo from March 26 and

 9     April 3, as well as BOP guidance.

10               THE COURT:    Well, let's see.     Mr. Spaulding, are you

11     there?

12               WARDEN SPAULDING:      Yes, Your Honor.

13               THE COURT:    Do you swear that the testimony you're

14     about to give will be the truth, the whole truth and nothing

15     but the truth so help you God?

16               WARDEN SPAULDING:      I do.

17                            STEPHEN SPAULDING, Sworn.

18               THE COURT:    Would you state your full name for the

19     record, please.

20               WARDEN SPAULDING:      Rear Admiral Stephen Spaulding,

21     Warden FMC Devens.

22               THE COURT:    And --

23               MR. KATZ:    Excuse me, Your Honor.      I hate to

24     interrupt.    But I mean, I'm happy to wait for my turn to ask

25     these questions, but I do think it may inform Your Honor along
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 27 of 153
                                                                            16




 1     the same lines on the questions that you're going to ask.

 2                 THE COURT:   Okay.   Do you want to say something?

 3                 MR. KATZ:    Very briefly.   It's really just two points

 4     in response to some of the things that the government raised.

 5                 One is that on the BOP regulation 5050.50, I

 6     understand the government to be saying that that is essentially

 7     implementing the application statement in the Sentencing

 8     Guidelines.    The Sentencing Guidelines, however, include a sort

 9     of a catchall provision, and that's what we're talking about

10     here.   I don't see anywhere in 5050.50 it talks about the

11     catchall provision as opposed to just specific medical -- you

12     know, medical conditions, specific family conditions, or other

13     specific circumstances.      By the same token, I don't see

14     consideration of that catchall provision in the warden's

15     decision.    So I just wanted to raise that for Your Honor to

16     consider in talking to the warden.

17                 The other point was on the government's statement

18     about -- I guess its misstatement in its memorandum, I

19     appreciate the government's attempt to clarify.          To be honest,

20     I'm actually a little bit more confused, because I think the

21     government was essentially suggesting it was misreading

22     Ms. Bourke 's declaration and suggesting that, you know, sort

23     of reading too much that she didn't say that Mr. Pena was in

24     greater risk of infection at home.        But as I read her

25     declaration, page 9, paragraph 26, after she cites the number
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 28 of 153
                                                                                17




 1     of infections in Falmouth, Barnstable County, she writes,

 2     quote, "Accordingly, granting defendant home confinement

 3     placement may increase his risk of contracting COVID-19 in

 4     contradiction with the Attorney General's guidance."             So, I

 5     mean, I guess, you know, I hear the government saying now they

 6     haven't made a determination.       I mean, it sounds to me like

 7     they did.    I just raise it as I think the government raised the

 8     issue to clarify things, and at least for me I'm more confused.

 9                 THE COURT:   Well, this actually goes to a point --

10     actually, this gets to something that I wanted to understand

11     better, but thank you for pointing that out.         Thank you both.

12     That's actually a helpful overview.

13                 Okay.   Would the witness please state his name again.

14                 WARDEN SPAULDING:    Rear Admiral Stephen Spaulding,

15     Warden FMC Devens.

16                 THE COURT:   Okay.   And Mr. Spaulding, you heard me

17     review the documents that have been submitted to me since

18     May 6.   Do you have those documents?

19                 WARDEN SPAULDING:    Yes, sir.

20                 THE COURT:   And do you have all of them?

21                 WARDEN SPAULDING:    I have a majority of them, I

22     believe.

23                 THE COURT:   Do you have Ms. Bourke's declaration?

24                 WARDEN SPAULDING:    Yes, sir.

25                 THE COURT:   Okay.   And do you have my May 7 order?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 29 of 153
                                                                           18




 1                 WARDEN SPAULDING:   I do.

 2                 THE COURT:   How long have you been employed by the

 3     Bureau of Prisons?

 4                 WARDEN SPAULDING:   2002, May 2002.

 5                 THE COURT:   When did you first become a warden of some

 6     facility?

 7                 WARDEN SPAULDING:   February of 2014.

 8                 THE COURT:   And what facility was that?

 9                 WARDEN SPAULDING:   FCI Allenwood, Allenwood,

10     Pennsylvania.

11                 THE COURT:   What was your next position in the Bureau

12     of Prisons?

13                 WARDEN SPAULDING:   Warden at FMC Devens in

14     January of 2018.

15                 THE COURT:   And did you deal with any compassionate

16     release motions before the First Step Act, which was in, I

17     think, December 2018?

18                 WARDEN SPAULDING:   I do not have a lot of experience

19     with motions.    I get a lot of requests from inmates.

20                 THE COURT:   Well, that's actually a better question.

21                 WARDEN SPAULDING:   Okay.   So to answer your question,

22     yes.

23                 THE COURT:   Did you receive requests prior to the

24     First Step Act, which removed the requirement that the Bureau

25     of Prisons file a motion?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 30 of 153
                                                                             19




 1                 WARDEN SPAULDING:    Yes.

 2                 THE COURT:   And did you ever grant any of those

 3     requests?

 4                 WARDEN SPAULDING:    Yes.

 5                 THE COURT:   And did the Bureau of Prisons file

 6     motions?

 7                 WARDEN SPAULDING:    Against my decision?

 8                 THE COURT:   Oh, I'm sorry.    I said -- I'm sorry.   I

 9     said did you ever grant a request?        Did you recommend that the

10     Bureau of Prisons --

11                 WARDEN SPAULDING:    Yes.

12                 THE COURT:   -- file a motion seeking a reduction of

13     sentence for compassionate reasons, it's often called?

14                 WARDEN SPAULDING:    Yes, sir.

15                 THE COURT:   And did the Bureau of Prisons file the

16     motions?

17                 WARDEN SPAULDING:    Yes, sir.

18                 THE COURT:   And did the judge grant any of those

19     motions?

20                 WARDEN SPAULDING:    Yes, sir.

21                 THE COURT:   Okay.   All right.   I was told that you've

22     been away from Devens for at least a period of time since I

23     issued my May 7 order, which memorialized what I said orally on

24     May 6.   Where were you?

25                 WARDEN SPAULDING:    I've been selected as the warden at
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 31 of 153
                                                                               20




 1     USP Lewisburg.    We had a tornado at FCI Estill, and we received

 2     953 inmates in two days.      So I was there facilitating that

 3     situation.

 4                THE COURT:   And did you receive my May 7 order while

 5     you were away?

 6                WARDEN SPAULDING:    Yes, sir.

 7                THE COURT:   Did you read it?

 8                WARDEN SPAULDING:    Yes, sir.

 9                THE COURT:   And what did you do as a result of seeing

10     the order?

11                WARDEN SPAULDING:    I contacted my attorney, and she

12     and I had discussions about it just to make sure that I was on

13     point with hopefully this conversation that I was going to have

14     today with you.

15                THE COURT:   Who is the attorney to whom you are

16     referring?

17                WARDEN SPAULDING:    Stephanie Scannell.

18                THE COURT:   Does she work for the Bureau of Prisons?

19                WARDEN SPAULDING:    Yes, sir.

20                MR. LaMACCHIA:    I'm sorry, Your Honor.      I don't mean

21     to interrupt, but I just wanted -- you might want to ask, I

22     know that the warden may have been accompanied by one or more

23     people where he is right now.       Just so you're clear about the

24     circumstances under which he's testifying, given that it's

25     virtual.   So I think Ms. Scannell might be there with him.        You
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 32 of 153
                                                                               21




 1     can ask him.    And there was a possibility that he was going to

 2     have another person present who might be able to answer some

 3     more specific questions, to the extent you had them, about the

 4     particular camp in case he didn't know the answer.          So I just

 5     wanted to make that clear for the record.

 6               THE COURT:    Is there somebody in the room with you,

 7     Mr. Spaulding?

 8               WARDEN SPAULDING:     Yes, sir.

 9               THE COURT:    Who?

10               WARDEN SPAULDING:     Ms. Scannell is in the room and

11     Ms. Hunton, the unit manager for the camp.

12               THE COURT:    Okay.   And if you want an opportunity to

13     confer with Ms. Scannell, I'll probably permit you to do that.

14               So you read my order, is that correct, and you spoke

15     to Ms. Scannell, right?

16               WARDEN SPAULDING:     Yes, sir.

17               THE COURT:    Then what did you do in response to the

18     order?

19               WARDEN SPAULDING:     I re-reveiwed Mr. Pena's request

20     for home confinement.     I got up to speed with Ms. Hunton with

21     those requests.    I reviewed his medical record.        I reviewed his

22     compassionate release request, and I also reread the AG's memo,

23     as well as our assistant director of reentry services, who put

24     out guidance for home confinement.

25               THE COURT:    You said the AG memo singular.       Did you
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 33 of 153
                                                                                  22




 1     read one or more than one?

 2                WARDEN SPAULDING:    I'm sorry.    I read two.    The March

 3     one and the April.

 4                THE COURT:   And then you said you read something else

 5     from the Bureau of Prisons.      What was that?

 6                WARDEN SPAULDING:    So it's guidance that was sent down

 7     to all the wardens and unit team for us to be able to determine

 8     home confinement for inmates that are eligible for home

 9     confinement, some of the things you have been talking about

10     today in terms of the justifications for consideration to

11     review and approve and send up through central office the

12     request for home confinement.

13                THE COURT:   Okay.   And Mr. LaMacchia, is that one of

14     the documents you submitted to me?

15                MR. LaMACCHIA:    I believe it could be Exhibit C to my

16     notice of materials from yesterday.        It's a May 8 Bureau of

17     Prisons guidance on home confinement.

18                THE COURT:   Is that from Mr. Hurwitz?

19                MR. LaMACCHIA:    I believe that could be it.         I don't

20     know.    You'll have to ask the warden.      But I believe that could

21     be it.   He should have this filing, or at least I sent it to

22     Ms. Scannell.

23                THE COURT:   Just a minute.     Exhibit C?

24                MR. LaMACCHIA:    I believe so, yes.

25                THE COURT:   The memo from Hugh Hurwitz.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 34 of 153
                                                                             23




 1                 And Mr. Spaulding, did you say you re-reveiwed both

 2     the request to transfer Mr. Pena to home confinement and the --

 3     his request for a motion for reduction of sentence?

 4                 WARDEN SPAULDING:   No, I -- yes.     I re-reveiwed the

 5     home confinement request, as well as the compassionate release.

 6                 THE COURT:   And putting aside Ms. Scannell or

 7     Mr. LaMacchia, did you speak with anybody else as part of those

 8     reviews?

 9                 WARDEN SPAULDING:   No, sir.

10                 THE COURT:   Did you speak to Ms. Bourke?

11                 WARDEN SPAULDING:   No, sir.

12                 THE COURT:   Did you communicate to anybody the

13     reasons -- well, did you, again, deny the transfer to home

14     confinement and the request for a motion for reduction in

15     sentence?

16                 WARDEN SPAULDING:   So the motion for reduction in

17     sentence was done -- let me get the dates, sir.

18                 THE COURT:   Back in April, last month?

19                 WARDEN SPAULDING:   Right.    So that was -- the

20     reduction in sentence was the one in April.         So there wasn't a

21     new one for that, that I'm aware of.

22                 And then the home confinement one, the May 8 memo, we

23     re-reviewed Mr. Pena for that, and he still does not meet the

24     criteria for home confinement.

25                 THE COURT:   All right.   You have my May 7 order.    It's
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 35 of 153
                                                                            24




 1     Docket No. 186, you told me, right?

 2                 WARDEN SPAULDING:   Yes, sir.    Yes, sir.

 3                 THE COURT:   Do you see it says in paragraph 2 that if

 4     the parties haven't resolved the matter, you shall by May 11 --

 5     and I know when it came in because I wanted to keep this on

 6     track, and I'm doing hearings in a range of cases every day.         I

 7     said I'd accept Ms. Bourke's declaration and speak to you

 8     today, but do you see in 1A I directed you to file a

 9     declaration stating "Whether in view of developments following

10     denial of Pena's request for compassionate release, and in view

11     of the Attorney General's memoranda to the director of the

12     Bureau of Prisons dated March 26 and April 3, 2020, the warden

13     has decided to transfer Pena to home confinement, or whether

14     the warden has decided to file a motion requesting the court

15     reduce Pena's sentence to time served and modify the conditions

16     of Pena's supervised release to include home confinement for

17     the amount of time that Pena would otherwise have served in

18     custody."

19                 Do you see that?

20                 WARDEN SPAULDING:   Yes, sir.

21                 THE COURT:   And did you understand that to mean that I

22     continued the last hearing to give you a chance to make both of

23     those decisions again in the current circumstances?

24                 WARDEN SPAULDING:   Yes, sir.    So when I was down in

25     Lewisburg, I directed Ms. Scannell, my attorney, to get with
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 36 of 153
                                                                              25




 1     Amber -- I'm sorry -- the last name Bourke, Amber Bourke, to do

 2     a declaration for me.

 3               THE COURT:    Well, you just told me, I believe, a

 4     moment ago that you didn't consider a second time whether a

 5     motion should be filed for reduction of sentence, and what I

 6     understood from what you said is you didn't do that because

 7     there hadn't been another request by Mr. Pena.         Am I right or

 8     wrong in understanding that you did not a second time consider

 9     whether to file a motion for reduction of sentence based on

10     current circumstances?

11               WARDEN SPAULDING:     Right.    And the circumstances

12     haven't changed in terms of Mr. Pena's medical status, nor

13     having the situation at the camp with COVID-19 or any of those

14     things don't warrant a change to make a declaration to require

15     a situation where I would reduce his sentence for time served.

16               THE COURT:    You mean a motion?

17               WARDEN SPAULDING:     Motion.    My bad.   Yes, sir.

18               THE COURT:    And is it your understanding that the

19     Attorney General's memos, March 26 and April 3, apply only to

20     exercising your authority concerning home confinement and not

21     to request for motions for reduction in sentence?

22               WARDEN SPAULDING:     So the guidance that I'm getting,

23     that I've gotten with the AG's memo to include, and what I am

24     obligated to follow is the guidance that I get from the

25     assistant director of reentry services of how to adequately
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 37 of 153
                                                                          26




 1     look at each inmate that meets the criteria for consideration

 2     of home confinement.

 3               So the AG memo gave a broad spectrum of what we're

 4     supposed to do, and our assistant director of reentry services

 5     gave us explicit instructions of how to implement his order.

 6     So that's what we've been doing.

 7               I'm sorry.    Go ahead.

 8               THE COURT:    Is there anything in the AG's memo that

 9     says an inmate has to have served 50 percent of his sentence or

10     25 percent of his sentence and be within 18 months of the end

11     of the sentence to be considered on the merits for release?

12               WARDEN SPAULDING:     No, sir.

13               THE COURT:    Do you have any guidance that tells you

14     that you can't consider the reasons for and the criteria in the

15     Attorney General's memos in deciding whether to file motions

16     for release?

17               WARDEN SPAULDING:     So since the AG's memo in March,

18     and then again in April, we have had multiple -- now I'm going

19     off memory -- but we've had at least six changes to how we're

20     going to view inmates for home confinement.         When I say

21     "changes," I mean the memos, like the one that you have that I

22     keep referring to, that is an additional one, the most up-to-

23     date one that we just received May 8.

24               Prior to that we had other requirements -- many of

25     them have stayed the same, but consistently we've had -- 50
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 38 of 153
                                                                              27




 1     percent has been the marker that our central office wants us to

 2     follow, and then the new thing was the 18-month and 24-month to

 3     go on the sentence with 18 months.        I could read it, but I want

 4     to be clear.    Oh, there it is.     Serve 50 percent or more of

 5     their sentence or have 18 months or less remaining on their

 6     sentence and have served 25 percent or more of their sentence.

 7                 So there's some other criteria in there as well, but

 8     in terms of dealing with Mr. Pena, you know, he has not met the

 9     50 percent yet.      So because of that, he is not eligible for

10     home confinement.     And he hasn't met the 18-month 25 percent.

11                 THE COURT:   Do you know when he'll meet that?

12                 WARDEN SPAULDING:    Give me just about 30 seconds, and

13     I can figure that out.      Hold on one second.     It looks like July

14     of 2020.

15                 THE COURT:   Yeah.   That's what the defendant said when

16     I did the calculation with my law clerk.        We had late June.

17     But okay.    July.   So we're talking within the next two months.

18                 WARDEN SPAULDING:    Yes, sir.   And what would happen is

19     at that time, when he meets that criteria, then we would review

20     him again, and if he meets the criteria, we would submit him

21     for home confinement.

22                 THE COURT:   And then -- just one second.      Usually I

23     can have a transcript in front of me, but I don't now.           So he'd

24     be eligible, in your view, in July 2020 to be considered for

25     home confinement, right?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 39 of 153
                                                                           28




 1               WARDEN SPAULDING:     So just to be clear, sir, in July

 2     we would submit him for consideration for home confinement, and

 3     that's when central office would review the documentation and

 4     to double-check to make sure that we are accurate in our

 5     request based on the criteria, and then they would approve the

 6     home confinement request.      I just want to be clear, I am not

 7     the approving official for home confinement.         I am one step of

 8     a few steps to get him to home confinement.

 9               THE COURT:    If he meets the criteria for home

10     confinement under the Attorney General's directions, you can't

11     approve him for it?

12               WARDEN SPAULDING:     I am the recommending official, and

13     then it is submitted up through my command to the regional and

14     central office for the final approval.

15               THE COURT:    And this relates to something

16     Mr. LaMacchia clarified for me.       So the process concerning

17     motions for reduction in sentence is different than the

18     standards and procedures; is that right?

19               WARDEN SPAULDING:     Yes, sir.

20               THE COURT:    And is it your understanding that they're

21     governed by the Bureau of Prisons Program Statement 5050.50?

22               WARDEN SPAULDING:     Reduction in sentences,

23     compassionate releases, yes, sir, 5050.50.

24               THE COURT:    And that document is dated January 17,

25     2019 in the version that I have.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 40 of 153
                                                                               29




 1               Has that been revised since the pandemic hit?

 2               WARDEN SPAULDING:     No, sir.

 3               I can elaborate on that a little, if you'd like.

 4               THE COURT:    I'm trying to ponder what's a proper

 5     question for you, but sure.      This is very helpful.      You know,

 6     do you have an understanding as to why not?

 7               WARDEN SPAULDING:     When we -- when I get a

 8     compassionate release request from an inmate or an attorney

 9     supporting the inmate or family, they -- I look at it, and I

10     determine what criteria do they currently -- are they currently

11     dealing with right now.      So do they have a prognosis of

12     terminal illness, cancer, tumors?       Are they in a family

13     situation where they have a loved one that requires -- that

14     cannot work that has -- they need complete care, maybe ADL

15     assistance.    They have some kind of situation where they can't

16     care for themselves, and it's been well documented by the

17     request and verified by social workers to determine that there

18     is, in fact, nobody else available to care for a loved one.

19               And then getting back to the inmate, we look at the

20     prognosis, how much -- their age, how much time they've served

21     on their sentence.     So all of these factors we look at to

22     determine if they meet the criteria for me to forward my

23     request for compassionate release.        Then if it's approved by

24     the central office, then it's sent to the judge of that

25     defendant -- I'm sorry -- yeah, the defendant for approval to
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 41 of 153
                                                                              30




 1     reduce their sentence or authorize a compassionate release.

 2                 THE COURT:   And are those the criteria that you used

 3     before the First Step Act, and, prior to the First Step Act, it

 4     was required that the Bureau of Prisons file a motion before

 5     the judge could consider compassionate release?

 6                 WARDEN SPAULDING:   That's my understanding, sir.      I

 7     don't think it's changed too much from prior to the First Step

 8     Act to current.    I think some of it now is pushed where we

 9     review all inmates that are at a certain age, and then also

10     apply the medical criteria in terms of are they -- do they have

11     medical issues and things of that nature that would rise to the

12     level of a compassionate release motion.

13                 THE COURT:   Well, the law has changed in a way that's

14     material for the purposes of this hearing -- well, two ways.

15     And one we've mentioned, and that is that an inmate can file

16     the motion himself in certain circumstances.         But it adds

17     something to the criteria.      This is what Mr. Katz, Mr. Pena's

18     lawyer, was referring to, a section that says that the judge

19     can order release for extraordinary and compelling reasons,

20     which is also in the guidelines.       And the guidelines haven't

21     been amended since the First Step Act, Mr. LaMacchia, to comply

22     with the statute because the Sentencing Commission doesn't have

23     a quorum.    This is really a potentially significant

24     misunderstanding, but I'll discuss this with the lawyer.

25                 Let me ask you this:    So am I right in understanding
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 42 of 153
                                                                           31




 1     that you felt because, you know, Mr. Pena -- you know,

 2     essentially you made the decision with regard to the request

 3     for reduction in sentence based on the same criteria that you

 4     would have before the pandemic; is that right?

 5                WARDEN SPAULDING:    Yes, sir.

 6                THE COURT:   And you didn't consider, for the purpose

 7     of that motion, whether the COVID-19 pandemic constituted

 8     extraordinary and compelling circumstances that would justify

 9     release?

10                WARDEN SPAULDING:    No, sir.

11                THE COURT:   I'm pausing to make a note.

12                Okay.   I think you said you read Ms. Bourke's

13     declaration, her affidavit.      Is that right?

14                WARDEN SPAULDING:    Yes, sir, I have it with me.

15                THE COURT:   And do you agree with the statements in

16     it?

17                WARDEN SPAULDING:    I have it here.

18                THE COURT:   You read it.    Do you agree with what it

19     says?

20                WARDEN SPAULDING:    Yes, sir.

21                THE COURT:   And does it require any corrections from

22     your perspective?

23                WARDEN SPAULDING:    No, sir.    She's my technical

24     expert.

25                THE COURT:   And do you think it leaves out anything
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 43 of 153
                                                                           32




 1     that might be important?

 2                 WARDEN SPAULDING:    I can't really speak to that

 3     because if it's in reference to a question that wasn't asked,

 4     I'm not -- as I read it, it pretty much sums up the -- not only

 5     the institution, but also how we do what we do and also related

 6     to the First Step Act.      So I feel pretty confident in what I

 7     read that it's very accurate, and I don't think anything was

 8     left out.

 9                 THE COURT:   Am I -- okay.    So with regard to the

10     reduction in sentence, I think you just told me this, you

11     denied that request in April because the guidance -- the

12     requirements set forth in CFR Section 5050.50 weren't met,

13     correct?

14                 WARDEN SPAULDING:    Yes, sir.

15                 THE COURT:   All right.   I do have a number of other

16     questions, but I have a feeling Mr. Katz and Mr. LaMacchia will

17     cover many of them.      So I think I'll let Mr. Katz go, and then

18     Mr. LaMacchia, and then we'll see if any of mine are left, or

19     if I have more.

20                 Mr. Katz.

21                 MR. KATZ:    Sure.   Thank you, Your Honor.

22                 So I'm just going to start by following up on a couple

23     of the questions that Judge Wolf asked.        Okay?

24                 One is I believe Judge Wolf was asking you questions

25     about whether or not you had reconsidered decision on home
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 44 of 153
                                                                             33




 1     confinement and compassionate release.        Do you remember those

 2     questions?

 3                WARDEN SPAULDING:    Yes.

 4                MR. KATZ:    And I thought I heard you say that your

 5     decisions haven't changed because circumstances haven't

 6     changed.   Is that correct?

 7                WARDEN SPAULDING:    Based upon his medical history,

 8     based upon his criteria for home confinement considerations,

 9     those things have not changed.

10                MR. KATZ:    And I thought you said that the conditions

11     at FMC Devens also haven't changed.        Is that right?

12                WARDEN SPAULDING:    The conditions at FPC Devens has

13     not changed.

14                THE COURT:   I'm sorry.     Say that again.    At what?

15                WARDEN SPAULDING:    The camp conditions have not

16     changed.

17                THE COURT:   Okay.

18                MR. KATZ:    Now, my understanding is yesterday FMC

19     Devens reported two new COVID-19 infections, one with an inmate

20     and one with staff.     Is that right?

21                WARDEN SPAULDING:    Correct.

22                MR. KATZ:    So the number -- how many current active

23     cases does FMC Devens have?

24                (Pause.)

25                Warden, this is not data that you have ready at your
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 45 of 153
                                                                               34




 1     fingertips?

 2                 THE COURT:   Mr. Spaulding, this is Judge Wolf.       Are

 3     you still there?

 4                 WARDEN SPAULDING:   Sorry about that.     I had it on

 5     mute.

 6                 So we've had two active cases on the restrictive

 7     housing unit for the mentally ill, and the staff member that

 8     worked on that unit tested positive.         So I don't have -- I

 9     continue to test inmates to determine how many positives I have

10     inside the institution.      Currently right now we have zero at

11     the camp.

12                 MR. KATZ:    That you know of?

13                 WARDEN SPAULDING:   That I know of.

14                 MR. KATZ:    I'm sorry.   There were two active cases in

15     the restricted housing unit?

16                 WARDEN SPAULDING:   There's two -- at this institution

17     there's two restricted housing units.        There's the general

18     population restricted housing unit, and there is a secure

19     mental health unit restricted housing unit.         Those are the ones

20     that are severely mentally ill that cannot be in open

21     population or cannot have a celly, a roommate.

22                 MR. KATZ:    So where are the infections then?       There's

23     one in each?    I'm sorry.    I just didn't --

24                 WARDEN SPAULDING:   So the staff member's at home,

25     quarantining at home, and then the inmates were on that unit,
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 46 of 153
                                                                                  35




 1     in the restricted housing unit for the secure mental health

 2     unit.

 3               MR. KATZ:    So both inmates are in that unit and

 4     there's a staff member at home?

 5               WARDEN SPAULDING:     Yes.

 6               Just to be clear, because these are our first

 7     positives, we have begun testing inmates inside the institution

 8     to identify any other positive inmates that we might have.

 9               MR. KATZ:    Now, one of the advantages of doing this,

10     you know, from home is that I can look at the Internet at the

11     same time, and as I'm looking at the Bureau of Prisons website,

12     it's reporting that there's two members, two staff members who

13     have tested positive, and one inmate.        You said it was two

14     inmates and one staff.

15               WARDEN SPAULDING:     So they update that website every

16     day at 3:00.

17               MR. KATZ:    Okay.

18               WARDEN SPAULDING:     So that was as of yesterday.         So

19     that staff member that you're talking about should have -- it

20     should have fallen off because she's back to work.          She tested

21     positive out in the community, and she never came to work until

22     she was tested, and then she was cleared to come back to work.

23     So she never was in the institution with COVID.

24               MR. KATZ:    So let me -- I just want to make sure that

25     I have the numbers clear.      Tell me if this is right.         There's
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 47 of 153
                                                                                 36




 1     two active inmate cases.      One active staff member case, one

 2     inmate who has died, and one staff member who has recovered.

 3     Is that correct?

 4               WARDEN SPAULDING:     Yeah, that sounds right.         But to be

 5     clear on the death, that inmate had terminal cancer, who had

 6     surgery, went out to the hospital, contacted COVID, came back

 7     to our inpatient, requested hospice because of the surgery of

 8     his cancer tumor, and chose to have comfort measures only.

 9     However, he did have COVID.      So the central office asked us to

10     document that as a positive COVID death.

11               MR. KATZ:    Now, do you remember Judge Wolf was also

12     asking you questions about -- what I've been calling sort of

13     the 50/25 rule, that to be considered for home confinement,

14     inmates have to have served 50 percent of their sentence or 25

15     percent of their sentence with less than 18 months remaining?

16               WARDEN SPAULDING:     Yes, sir.

17               MR. KATZ:    Now, you mentioned that there have been at

18     least six changes to how inmates have been considered for home

19     confinement, and I thought I heard you say that it has always

20     been the case, or I think you used the words consistently been

21     the case that at least 50 percent of a sentence needed to have

22     been served, and then the 25 percent rule was added later.            Is

23     that right?

24               WARDEN SPAULDING:     Yes, sir, that sounds right.        And

25     don't -- when I said "six," I'm going off memory here.            I can
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 48 of 153
                                                                           37




 1     get you the exact number, but I can pretty much attest that

 2     it's been definitely more than five changes.         It could be even

 3     more than that, but what has been inconsistent is the 50

 4     percent rule.

 5                MR. KATZ:   Okay.   So are you aware of any inmates from

 6     FMC Devens either in the camp or at the medical facility who

 7     have been put on home confinement that have not satisfied those

 8     standards?

 9                WARDEN SPAULDING:    Without doing some research, I can

10     get you that, but I can't definitively say off the top of my

11     head to be able to answer that question.

12                MR. KATZ:   Well, is it fair to say then it's possible

13     in some cases those standards are not being followed?

14                WARDEN SPAULDING:    Yes.   I would agree that there's

15     probably one or two that didn't -- that maybe did not, but I

16     don't -- I wouldn't know unless I researched that.

17                MR. KATZ:   And is it your understanding that that's

18     true not just at the FMC Devens but across the Bureau of

19     Prisons?

20                WARDEN SPAULDING:    I'm sorry.    I can't speak to other

21     institutions that I don't work at.        So I don't know what comes

22     across the warden's desk in terms of justifications for home

23     confinement.    I just go with what I currently have in front of

24     me in terms of my inmates that I manage.        There are exceptions.

25     In the April 22 home confinement criteria that my assistant
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 49 of 153
                                                                           38




 1     director of reentry services sent out, and if you like I can

 2     read that to you.

 3                THE COURT:   Actually, let me interject here a moment.

 4     This is Judge Wolf.     You mentioned chain of command before.

 5     Now that you're in the Department of Justice, who's at the top

 6     of your chain of command?

 7                WARDEN SPAULDING:     The director of the Bureau of

 8     Prisons.

 9                THE COURT:   Who's above him or her?

10                WARDEN SPAULDING:     The Attorney General.

11                THE COURT:   Right.   And if you got an order from the

12     Attorney General and an inconsistent order from the Bureau of

13     Prisons, what would you do?      Which would you feel obliged to

14     follow?

15                WARDEN SPAULDING:     Right.   So that's where our

16     assistant directors receive that direction from the Attorney

17     General and from -- and then our director, and develop criteria

18     that would meet the needs of releasing inmates to home

19     confinement.    So we follow that criteria.

20                THE COURT:   Well, do you remember that the Attorney

21     General wrote the April 3 memo, "Now that I've exercised my

22     authority under the CARES Act, your review should include all

23     at-risk inmates, not only those who were previously eligible

24     for transfer"?

25                WARDEN SPAULDING:     Yes, sir.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 50 of 153
                                                                               39




 1               THE COURT:    And you don't think -- you don't think

 2     that that was the Attorney General communicating to the Bureau

 3     of Prisons that it shouldn't use the 50/25 rule anymore?         It

 4     should evaluate all at-risk prisoners?

 5               WARDEN SPAULDING:      Right.

 6               THE COURT:    Yeah.    Who do you consider to be -- how

 7     would you describe an at-risk inmate?

 8               WARDEN SPAULDING:      So an at-risk inmate would be -- I

 9     would follow the CDC guidelines and some of the criteria that

10     are written there, we are following to include anybody over the

11     age of 65, if they have pulmonary issues, cardiac issues, heart

12     conditions, I think I said, a BMI above 40.

13               THE COURT:    Right.   Pause on that one.

14               WARDEN SPAULDING:      Okay.

15               THE COURT:    What was Mr. Pena's BMI?      What's "BMI"

16     stand for?

17               WARDEN SPAULDING:      Body mass index.

18               THE COURT:    What was Mr. Pena's body mass index when

19     he came into the Bureau of Prisons in October 2019?

20               WARDEN SPAULDING:      So I know, going off memory, he was

21     290, and then he's lost 50 pounds, and his BMI now currently is

22     in the low 30s, I think 31 percent.

23               THE COURT:    Actually, this is significant.       And this

24     is helpful, because I've been looking for this.          Why do you say

25     he lost 50 pounds and his BMI is in the low 30s?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 51 of 153
                                                                              40




 1                WARDEN SPAULDING:    Because I was looking at his BEMR

 2     records prior to this, and --

 3                THE COURT:   I'm sorry.    Looking at what?

 4                WARDEN SPAULDING:    The Bureau Electronic Medical

 5     Records, his medical records.       During his arrival at Devens, he

 6     was 290 pounds.    He's had bilateral hip replacements, and in

 7     some of the documentations he was reporting that he's been

 8     losing weight.    He's been running -- I'm sorry, not running --

 9     walking the track as many as 18 times, and those kinds of

10     things have contributed to a really significant weight loss

11     that he should be proud of.

12                THE COURT:   Well, here, let's pause.      Mr. LaMacchia,

13     are those the records that you gave me under seal yesterday?

14                MR. LaMACCHIA:    That's my understanding, Your Honor.

15                THE COURT:   Because last week I was told, but I

16     didn't -- I've looked at these records, but I haven't read all

17     of them.   I was told that Mr. Pena now weighed over 300 pounds.

18     Did you tell me that last week, Mr. Katz?

19                MR. KATZ:    The declaration -- can you hear me?

20                THE COURT:   Yes.

21                MR. KATZ:    The declaration Mr. Pena filed, I believe

22     he said he was 297 pounds.

23                THE COURT:   Two hundred what?

24                MR. KATZ:    I believe he said he was 297 pounds upon

25     arrival.   The last time he weighed himself, he was 307 pounds.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 52 of 153
                                                                              41




 1     I did see in the medical records that the government submitted

 2     yesterday suggesting that Mr. Pena's -- I think it was 243

 3     pounds.    I did briefly discuss it with him yesterday.          He

 4     doesn't remember being weighed, but at the same time -- but at

 5     the time that they weighed him, he has no reason to dispute

 6     that that number is wrong.      I think he's --

 7                THE COURT:   You mean he has no reason to dispute that

 8     it's right?

 9                MR. KATZ:    I'm sorry.   I misspoke.    He doesn't doubt

10     that 243 was correct at the time.       He certainly was aware that

11     he lost weight.    I think he was honestly surprised that it was

12     that much.    You know, again, I mean, I appreciate the -- you

13     know, the concerns that the issue raises.

14                THE COURT:   Why didn't you tell me that earlier?

15                MR. KATZ:    I'm sorry.   Say it again.

16                THE COURT:   Why didn't you tell me earlier that when

17     you told me last week he was over 300 pounds, you now know that

18     was wrong?

19                MR. KATZ:    I apologize, Your Honor.     I should have.

20     To be honest, I was waiting for obesity to come up in the

21     hearing.   I know it was an issue Your Honor was interested in

22     and certainly was going to address it.

23                THE COURT:   Well, it's a significant issue because if

24     you're over 300 pounds, it appears, from what I understand,

25     that his BMI would be, you know, like 39 something, almost 40.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 53 of 153
                                                                             42




 1     And 40 is considered by the CDC severe obesity, and then given

 2     his age, which still is a significant factor, but his age plus

 3     obesity, you would argue would put him in a high risk category,

 4     you know, just the type of person the Attorney General wanted

 5     the Bureau of Prisons, if other criteria were met, to be

 6     released.    But if it's just age, the analysis may be different.

 7                 MR. KATZ:    I appreciate that, Your Honor.     I guess

 8     what I would suggest is, even at his current weight -- first of

 9     all, that number is from March.       I don't know what his current

10     weight is.    We're two months later now.      Even at that weight,

11     he's still considered obese.       He's not bordering severely

12     obese.

13                 THE COURT:   All right.   But why don't you continue

14     with your questions.      We'll come back.

15                 MR. KATZ:    Thank you, Your Honor.

16                 THE COURT:   But I'm trying to get accurate information

17     so I can make a properly informed decision.         Go ahead.

18                 MR. KATZ:    Thank you, Your Honor.

19                 Warden, do you remember Judge Wolf was asking you some

20     questions about the criteria you considered in assessing

21     Mr. Pena's compassionate release request?

22                 WARDEN SPAULDING:   Yes, sir.

23                 MR. KATZ:    And I understood you to say that you did

24     not consider the current pandemic in evaluating that request.

25     Is that correct?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 54 of 153
                                                                             43




 1                 WARDEN SPAULDING:   That's correct.

 2                 MR. KATZ:   So is that true for all inmates who submit

 3     a compassionate release request at FMC Devens?

 4                 WARDEN SPAULDING:   Yes, sir.

 5                 MR. KATZ:   Do you know whether or not that's -- has

 6     the Bureau of Prisons or the Department of Justice offered any

 7     guidance on that?

 8                 WARDEN SPAULDING:   They said to not use COVID-19 as a

 9     sole determination of reduction in sentence or compassionate

10     release.

11                 MR. KATZ:   Okay.   But so it can be considered?     It

12     just can't be the sole determination?

13                 WARDEN SPAULDING:   I don't consider COVID-19 as part

14     of the criteria for reduction of sentence or compassionate

15     release based on the 5050.50 program statement.

16                 MR. KATZ:   And, again, is that based on guidance

17     you've been given from the Department of Justice or the Bureau

18     of Prisons, or is that just your reading of what 5050.50

19     requires?

20                 WARDEN SPAULDING:   No, sir.    It's based on guidance

21     from central office.

22                 MR. KATZ:   Is there a particular document that

23     contains that guidance?

24                 WARDEN SPAULDING:   One second.

25                 I don't have it with me.    I'd have to research that.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 55 of 153
                                                                                  44




 1               THE COURT:    All right.    Mr. LaMacchia, why don't you

 2     get that for us, please.

 3               MR. LaMACCHIA:     I will, Your Honor.

 4               THE COURT:    As soon as possible.

 5               MR. LaMACCHIA:     Okay.

 6               MR. KATZ:    Now, you testified earlier that there's

 7     been a couple of new inmate cases.        Is that correct?

 8               WARDEN SPAULDING:     Yes, sir.

 9               MR. KATZ:    And what actions has FMC Devens taken in

10     response to these new cases?

11               WARDEN SPAULDING:     Well, we've started modifying our

12     operation back when the convention center had those positive

13     cases in the first week of March.       So around the middle of

14     March, we've modified our operation to basically quarantine the

15     housing units to themselves.       We've modified all schedules.

16     We've canceled pretty much every outside medical trip.           If

17     anybody looks sick, we quarantine them, and we test them.             If

18     they test positive, then we isolate them in a single cell, and

19     staff are protected with PPE and inmates are not permitted to

20     have contact with that inmate and they're behind a locked door.

21               We actively screen every single inmate in the

22     institution and the camp seven days a week.         We started masking

23     inmates and staff in the middle of March.         And we town hall and

24     communicate with inmates on a regular basis to ensure that they

25     know that there's transparencies with what we're doing here at
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 56 of 153
                                                                                45




 1     Devens.

 2                We do grab-and-go for dinners, and now we're feeding

 3     on the unit.    We do medical appointments on the units.         We do

 4     -- all programming has been canceled, and we try to create as

 5     much social distancing as we can within the units, as best we

 6     can with the current population that we have.

 7                MR. KATZ:   I'm going to circle back to some of the

 8     things you said, but, first of all, you said that a lot of

 9     these actions were taken, you know, starting months ago; is

10     that correct?

11                WARDEN SPAULDING:    Yes.

12                MR. KATZ:   So even despite all those actions, just

13     yesterday you had three new cases at FMC Devens; is that

14     correct?

15                WARDEN SPAULDING:    Yes.

16                MR. KATZ:   My original question was more geared toward

17     what actions have you taken in response to the new cases?          Is

18     there a lockdown or anything like that going on as a result of

19     new cases?

20                WARDEN SPAULDING:    Yes.   I have enhanced the modified

21     operation to a complete lockdown, yes.        But not at the camp.

22                MR. KATZ:   All right.    So, I mean, could you describe,

23     I guess, in a little more detail what that entails?

24                WARDEN SPAULDING:    Yes.   So inmates are -- so inmates

25     are assigned to their cells.       They are locked in their cells,
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 57 of 153
                                                                               46




 1     and they are brought their food, and we have setting up laundry

 2     and commissary schedules, and we have begun testing the inmate

 3     population for all of the inmates that we have identified using

 4     our infectious disease coordinator and team to identify the

 5     inmates that were in close proximity to the positive cases to

 6     ensure that -- we hope that we can capture any inmate that

 7     tests positive so that we can move them off the unit and

 8     isolate them so that we can watch them closely and provide

 9     medical care if they need it.

10               MR. KATZ:    But you said you have not imposed a

11     lockdown at the camp?

12               WARDEN SPAULDING:     That's correct.     The camp inmates

13     do not have contact with the inmates on the inside.          And so we

14     have no active cases of COVID at the camp at this time, and

15     that's why I kept it normal operations with some modified

16     scheduling, as we've had --

17               THE COURT:    Let me ask a question here.       Are you the

18     warden of both the camp and the medical facility?

19               WARDEN SPAULDING:     Yes, sir.

20               THE COURT:    And do you spend time at both locations?

21               WARDEN SPAULDING:     I spend -- I do rounds in both

22     locations, yes.

23               THE COURT:    And is there -- are there any other staff

24     members that spend sometime in the medical facility and some

25     time at the camp?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 58 of 153
                                                                            47




 1               WARDEN SPAULDING:     The unit team are assigned to the

 2     camp, and I have a unit officer -- a camp officer that I have

 3     requested through the custody roster, the captain, to try to

 4     keep those staff assigned to the camp and not bringing them

 5     inside.

 6               THE COURT:    But from time to time do staff members go

 7     from the camp to the medical facility or the medical facility

 8     to the camp, at least up until a couple days ago?

 9               WARDEN SPAULDING:     No, sir.    I asked the captain to

10     modify the roster back in March to try to keep as many officers

11     assigned to the camp and not bring them inside.

12               Now, if there's overtime things and people that call

13     out sick, then there is -- I cannot definitively say with a

14     hundred percent accuracy to you today that my correctional

15     officers that were inside did not go outside and work.

16     However, every staff member is screened prior to their shift.

17               THE COURT:    Are any staff members at the camp tested?

18               WARDEN SPAULDING:     None of the staff at the camp have

19     been tested, no.

20               THE COURT:    I'm sorry.    No staff member at the camp

21     have been tested?     Is that what you said?

22               WARDEN SPAULDING:     Yes, sir.

23               THE COURT:    So when you say they're screened, what is

24     the screening?

25               WARDEN SPAULDING:     You know what, sir, let me circle
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 59 of 153
                                                                               48




 1     back.    I believe                      was tested, and he was

 2     negative.

 3                 THE COURT:    Okay.   Why was that person tested?

 4                 WARDEN SPAULDING:     He had a fever.    He had flu-like

 5     symptoms.    So err on the side of caution.       We captured that in

 6     a staff screening, and so

 7             We captured that fever during the active screening

 8     process, which happens in the front lobby off the FMC.           And

 9     then before they go to their work assignments, they check in

10     there.    We actively screen them, ask them questions related to

11     COVID, as well as take their temperature.         That's where

12                         had a fever, and said he had some flu-like

13     symptoms.    So we sent him home, and err on the side of caution,

14     we asked him to go get tested, and he did, and he was negative.

15                 THE COURT:    When you say you ask them some questions

16     in addition to taking their temperature, what questions are

17     they asked?

18                 WARDEN SPAULDING:     I can tell you -- just give me one

19     second.   I'll give you exactly what these questions are.

20                 Okay.    So we check their temperature.     We ask them if

21     they're short of breath.      Do they have a cough?      If they do

22     have a cough, is it dry?      Is it congested?      Is it sputum

23     production?    Is it a new onset or chronic cough?        Do you have

24     nasal congestion?      Do you have a history of seasonal allergies?

25     Have you traveled in the past 14 days out of the geographical
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 60 of 153
                                                                               49




 1     area?   Have you been in close contact with anybody with a

 2     diagnosis of COVID-19 illness within the past 14 days?            And

 3     have you been deployed to an institution or some other location

 4     based upon your job where there was active COVID cases in the

 5     institution or wherever they were deployed to?         And then we

 6     check their temperature.

 7                THE COURT:   Okay.   Hold on just one second.         I'm

 8     looking.   All right.

 9                Is it your understanding that some people infected

10     with the virus are asymptomatic and, therefore, may not have a

11     fever or cough, for example?

12                WARDEN SPAULDING:    Yes, sir.

13                THE COURT:   But am I right in understanding that

14     you're not doing any testing at the camp to see if there's

15     somebody who's infected but asymptomatic?

16                WARDEN SPAULDING:    That's correct, sir.

17                THE COURT:   Have you considered that that could be

18     dangerous, particularly to high-risk people at the camp?

19                WARDEN SPAULDING:    Yes, sir.

20                THE COURT:   Is there a reason you don't do the

21     testing?

22                WARDEN SPAULDING:    Yes, sir.    It's resources.      The

23     Bureau of Prisons, specifically the medical centers around the

24     country, we are getting tests now.        They come once a week.

25     We've just started receiving them.        Last week we got a
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 61 of 153
                                                                            50




 1     hundred -- I think we got 90.       Today, I got 120.     Tomorrow, I'm

 2     getting 250.    Then each week thereafter I get an initial 250.

 3     So because I have the positive cases inside the institution and

 4     the most medically compromised inmates within the FMC, within

 5     the confines of the prison, those are my priority right now.

 6               THE COURT:    All right.    Mr. Katz, you can keep going,

 7     although at some point I'm going to want you to -- well, keep

 8     going.

 9               MR. KATZ:    Thank you, Your Honor.

10               I thought I heard you say -- I just want to be

11     clear -- that it's certainly possible that staff could go back

12     and forth between the medical building and the camp; is that

13     right?

14               WARDEN SPAULDING:     Yes, sir.

15               MR. KATZ:    And, in fact, the staff who are assigned to

16     the camp report to the medical building every morning, is that

17     right, and whenever they're reporting for work, I guess?

18               WARDEN SPAULDING:     They report to the front lobby,

19     yes.

20               MR. KATZ:    And they report there, because that's where

21     they get screened, among other things, correct?

22               WARDEN SPAULDING:     They get screened in the front

23     lobby.

24               MR. KATZ:    Okay.   And inmates as well also go to --

25     inmates from the camp also go to the main building, correct?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 62 of 153
                                                                               51




 1               WARDEN SPAULDING:     The inmates that work in the

 2     administrative building go into the front lobby to be screened,

 3     and our staff at the 4:00 count go out to the camp and do

 4     temperatures at the 4:00 count.

 5               MR. KATZ:    So the inmates who work at the building go

 6     to the lobby to get screened in the same location where staff

 7     who have come from outside the camp to be screened are coming;

 8     is that right?

 9               WARDEN SPAULDING:     Not at the same time, but yes.

10               MR. KATZ:    But they do go to the main building to

11     report for work during the day?

12               WARDEN SPAULDING:     Yes.

13               MR. KATZ:    And during their duties in the main

14     building, inmates from the camp would come into contact with

15     staff who work in the main building?

16               WARDEN SPAULDING:     So when you say -- yes.      They come

17     in contact, but I would argue that the social distancing is a

18     priority here inside the admin. building.         So their

19     responsibilities are to clean the bathrooms and the trash.

20     That's pretty much all they do.        Mop and sweep and things like

21     that.   But they're not supervised by staff.        They have -- they

22     know what their responsibilities are.        Each inmate goes through

23     an orientation before they get their job, and they're told what

24     to do, and then they pretty much do it independently.            Then

25     they report back to the camp upon completion of their
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 63 of 153
                                                                              52




 1     assignments.

 2                 MR. KATZ:   So you said the inmates who were screened

 3     at the main buildings are not screened at the same time as

 4     staff who are screened at the main building.         Is that right?

 5                 WARDEN SPAULDING:   That's right.

 6                 MR. KATZ:   What about the staff at the camp?        Are they

 7     also screened separately from the staff who work in the main

 8     building?

 9                 WARDEN SPAULDING:   It depends on their start time.        So

10     primarily our main shift for unit team is 7:30 to 4:00.           So

11     they would come in during that time to be screened.          So to

12     answer your question, yes, it's possible that we would have

13     people getting screened.      We create social distancing within

14     the screening site.     So they would come in, stand in line, wait

15     for the provider to ask them to come up next for their

16     temperature and to ask those questions.

17                 MR. KATZ:   And when staff are waiting to be screened,

18     are they wearing masks?

19                 WARDEN SPAULDING:   Some are, some are not.      Some

20     receive their mask when they get there.

21                 MR. KATZ:   Now, you said one of the questions that was

22     asked during screenings had to do with staff who may work at

23     other facilities.

24                 WARDEN SPAULDING:   So we have a public health service

25     core that work here.     We have -- I think we're at 32 officers
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 64 of 153
                                                                                53




 1     that are nurses, pharmacists, PAs, dentists, social workers.

 2     They are public health service officers, and there are times

 3     when we deploy them to hot zones like other institutions.            But

 4     before they return to FMC Devens, they are quarantined for 14

 5     days.

 6               MR. KATZ:    Now, you said that there was --

 7                got tested, and his test came back negative.           When

 8     was he tested?

 9               WARDEN SPAULDING:     About a month ago, maybe three

10     weeks ago.

11               MR. KATZ:    Now, earlier you talked about some of the

12     measures that have been taken since March.         You talked about

13     quarantining units, grab-and-go dinners, things like that.            Do

14     you remember those statements?

15               WARDEN SPAULDING:     Yes, sir.

16               MR. KATZ:    Now, the measures that you were describing,

17     those apply just to the medical facility or to the camp as

18     well?

19               WARDEN SPAULDING:     To the medical facility.         The camp

20     is -- they eat in their dining hall.        We do -- we have them --

21     we split them in half.

22               MR. KATZ:    So roughly speaking, about 50 people eating

23     together at a time?

24               WARDEN SPAULDING:     That's about right.

25               MR. KATZ:    Forty-five, 50 people?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 65 of 153
                                                                           54




 1                 WARDEN SPAULDING:   I think so.    I think the camp

 2     population right now is around 90.        I think -- let me be clear.

 3     How do we separate?

 4                 So we split the sides of the camp.      One side would go

 5     first.   They'll eat.    And when they're done, then we do the

 6     second side.

 7                 MR. KATZ:   Now, earlier I heard you use the term

 8     "social distancing."     Is that term you're familiar with?

 9                 WARDEN SPAULDING:   Yes.

10                 MR. KATZ:   What's your understanding of what social

11     distancing means?

12                 WARDEN SPAULDING:   Well, there's multiple definitions.

13     If you're out in the community, it's easier to socially

14     distance in the community.      But at a prison setting, you do the

15     best you can with trying to create as much social distancing as

16     possible.    So the expectation is through multiple town halls

17     and the information we've provided, they do the best they can

18     with trying to separate themselves at least at six feet.

19                 MR. KATZ:   So it sounds like you would agree that

20     social distancing is difficult in the penal setting; is that

21     right?

22                 WARDEN SPAULDING:   Yes, sir.

23                 MR. KATZ:   Would you agree in a setting like the camp,

24     social distancing is impossible?

25                 WARDEN SPAULDING:   I wouldn't say it's a hundred
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 66 of 153
                                                                               55




 1     percent impossible.     I'd say that we do the best we can with

 2     some of the things to create as much space as possible.          So I

 3     would say that we try.      I wouldn't say that it's ideal and

 4     rises to the level of community standards because of the space.

 5               MR. KATZ:    Well, I mean, could you describe the

 6     sleeping conditions in the camp at FMC Devens?

 7               WARDEN SPAULDING:     So there are cubicles.      There are

 8     two main cubicles.

 9               MR. KATZ:    And how are they arranged?

10               WARDEN SPAULDING:     There's cubicles.     So there's a

11     berthing area, or common area where they sleep.          And there's

12     four hallways -- five hallways within this open space, and

13     these hallways are created by the cubicles, where these

14     locations are of the cubicles.       So I would say that cubicles

15     are side by side down the hallway and then to the right.         And

16     then everything above the cubicle is open area, if that makes

17     sense.

18               MR. KATZ:    I think it does, but I'll try and ask some

19     questions to clarify it.

20               So when you say "in open space," essentially the

21     inmates in the camp are all sleeping in one room together?

22               WARDEN SPAULDING:     Yeah, one big berthing area, yup.

23               MR. KATZ:    And the cubicles, you said they don't go to

24     the ceiling.    How high do they go?

25               WARDEN SPAULDING:     I'd say probably six and a half,
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 67 of 153
                                                                                 56




 1     seven feet.

 2                MR. KATZ:    And how high is the ceiling?

 3                WARDEN SPAULDING:    Probably 30 to 40 feet.

 4                MR. KATZ:    Now, when an inmate lays his head down and

 5     goes to sleep, how far away is that inmate sleeping from other

 6     inmates?

 7                WARDEN SPAULDING:    They were instructed to, based on

 8     CDC guidelines for correctional services, the best approach for

 9     open units like that is to do head-to-toe for the top bunk

10     gentlemen.    They're in a lower bunk and an upper bunk.          So the

11     upper bunk guys are head-to-toe from the cubicle next to them,

12     if that makes sense.

13                THE COURT:   I'm not sure I understand that.          So for

14     many people, although maybe not Mr. Pena, there are two people

15     in a cubicle, correct?

16                WARDEN SPAULDING:    Yes, sir.

17                THE COURT:   And then -- and they're in bunk beds,

18     correct?

19                WARDEN SPAULDING:    Yes, sir.

20                THE COURT:   Do I understand it's recommended that one

21     have his head above the toes of the other?

22                WARDEN SPAULDING:    So to be -- so when you read the

23     CDC guidelines, they primarily are asking us to -- the top

24     bunks are the ones that are the most problematic.          The bottom

25     -- let me back up.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 68 of 153
                                                                             57




 1               So the cubicle area, you have two inmates that are

 2     separated by the actual bunk bed itself.        But on the top bunk,

 3     if you and I are living in the camp together, and we're both in

 4     the top bunk next to each other, my cubicle is next to your

 5     cubicle, then the CDC recommends that your head is on one side

 6     of the mattress away from me on the top bunk.         So we are foot-

 7     to-head, if you will, on the top bunk.

 8               THE COURT:    Thank you.    That's helpful.

 9               But the cubicles have no ceilings; is that right?

10               WARDEN SPAULDING:     Yes, sir.

11               THE COURT:    Okay.   Mr. Katz, do you have much more?

12               MR. KATZ:    To be honest, I actually do have quite a

13     bit more, Your Honor.     I mean, I've covered some of it sort of

14     out of order.

15               THE COURT:    Okay.   Let me do this, because the

16     warden's got a lot of responsibilities:        I have some questions.

17     Mr. LaMacchia will have some questions.        If I take about a

18     30-minute break so people can eat lunch, or if you wanted it to

19     be a little longer, Mr. Spaulding, so you could do some other

20     things, I could make it 45 minutes or something.          And then, you

21     know, I'd like to complete your testimony.         It may not be

22     necessary to hear from Ms. Bourke.        But this is very helpful.

23     I know you've got a class action lawsuit.         I think some of the

24     lawyers in that class action are listening in.         So this record

25     may be important not just to this case, but I'm going to take a
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 69 of 153
                                                                                58




 1     lunch break.

 2                Mr. Spaulding, would you like 30 minutes or 45 minutes

 3     or more?

 4                WARDEN SPAULDING:     Sir, I'm available to you, sir.        So

 5     30 minutes is fine.

 6                THE COURT:    You are.   All right, because now it's

 7     1:30.   Let's see.     We also have a court reporter, who's working

 8     hard under challenging conditions.        We'll resume at 2:15, about

 9     45 minutes.    Okay?

10                WARDEN SPAULDING:     Sir, do you want me to call in --

11                THE COURT:    What's that?

12                WARDEN SPAULDING:     I'll just call in like I did?

13                THE COURT:    Ms. Loret, is that correct?

14                THE CLERK:    Yes.    And we will just identify you when

15     you call in, yes, because you're using the same phone number as

16     Mr. Pena and Ms. Bourke, but you will just have to identify

17     yourself when you call in.

18                THE COURT:    Let me ask you this, Mr. Katz:      Did

19     Mr. Pena file something that addresses his weight?

20                MR. KATZ:    He filed -- his original -- yes.         The

21     initial declaration that attached to our motion -- I'll find

22     you the document number in a moment.

23                THE COURT:    Hold on a second.    So here's his motion.

24                MR. KATZ:    Number 171.

25                THE COURT:    Yeah.   I have 171, and I have 171-2.         For
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 70 of 153
                                                                               59




 1     some reason I don't have 171-1, which is probably his

 2     declaration.

 3                MR. KATZ:    It is.

 4                THE COURT:   I'll ask my law clerk to email it to me,

 5     please.

 6                MR. LaMACCHIA:    He filed another declaration at

 7     document number 184 that addressed the same issue.

 8                THE COURT:   171-1 and 184?

 9                MR. LaMACCHIA:    Correct.

10                THE COURT:   Just one second.

11                MR. KATZ:    Your Honor, I refiled the declaration when

12     I received the signed copy from Mr. Pena.

13                THE COURT:   Well, oddly I'm not laying my hands on it.

14     I'm sure I have it in one of my files.

15                Okay.   But if my law clerk who has primary

16     responsibility for this case would email me the two

17     declarations, I will look at them over the break.          All right.

18                Court is in recess to 2:15.

19                And do we use the same link, Ms. Loret?

20                THE CLERK:   Yes.     You don't even have to sign out,

21     Your Honor.    You can just stop your video and mute it, if you'd

22     like.

23                THE COURT:   I may want to use my computer for other

24     reasons.   So I can click on the same thing?

25                THE CLERK:   Yes, it's the same link.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 71 of 153
                                                                             60




 1               THE COURT:    All right.    Thank you all very much.

 2               MR. LaMACCHIA:     Thank you.

 3     (A recess was taken 1:30 p.m. to 2:17 p.m.)

 4               THE COURT:    Good afternoon.     I think Mr. LaMacchia is

 5     on there somewhere, but I don't see him.

 6               MR. KATZ:    Before we resume -- I apologize, I meant to

 7     ask this before the lunch break -- would it be possible for me

 8     to confer with Mr. Pena for a few moments?

 9               THE COURT:    You can do that right now.

10               MR. KATZ:    Thank you.

11               THE COURT:    I would have had you do it earlier.

12               MR. KATZ:    I apologize.

13               THE COURT:    It's okay.    Ms. Loret, will you put them

14     in a breakout room.

15               MR. KATZ:    Thank you very much.

16               THE CLERK:    Just look for the invite to join the

17     breakout room.

18               THE COURT:    Do we have the warden on the line?

19               THE CLERK:    We do.   We have the warden.      And

20     Ms. Bourke has not called in yet.

21               THE COURT:    Mr. Katz, be as efficient as possible,

22     please.

23               MR. KATZ:    I will do that, Your Honor.       Thank you.

24               MS. SCANNELL:     Your Honor.

25               THE COURT:    I'm sorry.    Who's asking?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 72 of 153
                                                                              61




 1                 MS. SCANNELL:     Yes.    This is Stephanie Scannell.   I'm

 2     one of the staff attorneys with the BOP.         Two things, Your

 3     Honor.   I sent Ms. Bourke back down to her office, but if we

 4     need her I can get her back.

 5                 THE COURT:   Thank you.

 6                 MS. SCANNELL:     The other thing I was going to ask is

 7     with respect to the discussion about

 8                  and his medical status, I was wondering if Your

 9     Honor could direct Mr. Pena not to divulge that information to

10     anyone else, especially other inmates.         It's personal medical

11     information of a staff member, and I just don't think that's

12     appropriate for Mr. Pena to discuss with anyone, especially

13     given              didn't give his consent for it.

14                 THE COURT:   Is he the staff member who tested

15     positive?

16                 MS. SCANNELL:     He is -- no, he tested negative.

17                 THE COURT:   I don't feel comfortable discussing this

18     without Mr. Katz.     So --

19                 MS. SCANNELL:     Okay.

20                 THE COURT:   He's conferring with his client.

21                 THE CLERK:   Mr. Katz is still on.     He has not -- oh,

22     now he's gone.    He just joined the breakout room.        I can bring

23     him back, if you want.

24                 THE COURT:   No.

25                 (Mr. Katz and defendant in breakout room.)
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 73 of 153
                                                                                 62




 1               THE COURT:    I'm going to ask -- I just sent my law

 2     clerk a message.     I'm going to call her up right now.         I have

 3     to ask her a question.      Meg, can you use your phone?

 4               LAW CLERK:    Yes.    But I'll have to drop out of the

 5     Zoom call to do that.

 6               THE COURT:    All right.

 7               (Pause.)

 8               THE COURT:    Let's see.    I see Mr. Katz is back.

 9               THE CLERK:    One moment.    Your Honor, I believe

10     Mr. Pena may be calling back.

11               THE COURT:    All right.    Is this Mr. Pena on the line?

12               THE DEFENDANT:     Yes.

13               THE COURT:    Okay.   Let's see.    Mr. Spaulding, are you

14     there?

15               WARDEN SPAULDING:     Yes, sir.

16               THE COURT:    And do you understand you're still under

17     oath?

18               WARDEN SPAULDING:     Yes, sir.

19               THE COURT:    All right.    Mr. Katz, you may proceed.

20               MR. KATZ:    Thank you, Your Honor.

21               Mr. Spaulding, earlier we were talking about social

22     distancing.    I take it from your references to the CDC's

23     advice, you're familiar with the CDC's advice on social

24     distancing.

25               WARDEN SPAULDING:     Yes, sir.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 74 of 153
                                                                            63




 1                 MR. KATZ:    So you're aware that the CDC has described

 2     social distancing as the cornerstone of reducing transmission

 3     of diseases like COVID-19?

 4                 WARDEN SPAULDING:   Yes, sir.

 5                 MR. KATZ:    And that limiting face-to-face contact with

 6     others is the best way to reduce the spread of coronavirus?

 7                 WARDEN SPAULDING:   Yes, sir.

 8                 THE COURT:   And you agree that social distancing is

 9     important for everyone, including people that don't have

10     symptoms?

11                 WARDEN SPAULDING:   Yes, sir.

12                 MR. KATZ:    And would you agree that reducing the

13     population at FMC Devens makes everyone safer?

14                 WARDEN SPAULDING:   Yes, sir.

15                 MR. KATZ:    That includes inmates?

16                 WARDEN SPAULDING:   Yes, sir.

17                 MR. KATZ:    That includes staff?

18                 WARDEN SPAULDING:   It includes staff.      So I can't drop

19     below a staffing level for a prison.

20                 MR. KATZ:    I'm sorry.   Would you agree reducing the

21     inmate population makes it safer for the staff that continues

22     to work there?

23                 WARDEN SPAULDING:   Yes.

24                 MR. KATZ:    And presumably also makes the community

25     safer as well?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 75 of 153
                                                                            64




 1                 WARDEN SPAULDING:    It makes the community safer as

 2     well?   I suppose.      I'm not clear on how you're asking that

 3     question.

 4                 MR. KATZ:    Well, I guess what I'm getting at is if the

 5     staff that's coming to Devens every day and returning to the

 6     community every day has less exposure to fewer inmates at FMC

 7     Devens, that makes not just the staff safer, but the community

 8     that they're returning to safer as well.        Would you agree with

 9     that?

10                 WARDEN SPAULDING:    Yeah.   I guess so, yes.

11                 MR. KATZ:    So you agree at FMC Devens everyone would

12     be safer if the population were reduced to create greater

13     social distancing?

14                 WARDEN SPAULDING:    Yes.

15                 MR. KATZ:    I want to move on to some questions about

16     compassionate release and home confinement and sort of the

17     relationship between them.

18                 You said earlier that you don't consider the

19     coronavirus pandemic as part of considering requests for

20     compassionate release; is that correct?

21                 WARDEN SPAULDING:    Correct.

22                 MR. KATZ:    Okay.   Now, do you have -- you have

23     Ms. Bourke's declaration in front of you?

24                 WARDEN SPAULDING:    In a second I will.

25                 MR. KATZ:    Okay.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 76 of 153
                                                                             65




 1               WARDEN SPAULDING:     Yes.

 2               MR. KATZ:    In paragraph 24, which is on page 8 --

 3               WARDEN SPAULDING:     Page 8.    Okay.   I'm on page 8.

 4               MR. KATZ:    Paragraph labeled number 24?

 5               WARDEN SPAULDING:     Well, numbered, and 24 I think is

 6     on page -- it's on page 7.

 7               MR. KATZ:    Oh, I apologize.

 8               WARDEN SPAULDING:     "Twelve inmates at FPC," that one?

 9               MR. KATZ:    Correct.    It says, "Twelve inmates at FPC

10     have been approved for compassionate release or early home

11     confinement placement since March 1, 2020."         Do you know the

12     breakdown of how many were compassionate release and how many

13     were home confinement?

14               WARDEN SPAULDING:     One second.    One compassionate

15     release and the rest were home confinement.

16               MR. KATZ:    So the compassionate release motion that

17     was made, that was one that you approved?

18               WARDEN SPAULDING:     It's the one I recommended.

19               MR. KATZ:    One that you recommended.      Thank you.    One

20     that you recommended and was ultimately approved.

21               WARDEN SPAULDING:     But let me verify, please.

22               MR. KATZ:    Certainly.

23               WARDEN SPAULDING:     Can we move forward and then come

24     back to that question as I have my unit manager research that.

25     Is that okay?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 77 of 153
                                                                               66




 1                MR. KATZ:    Sure.   I mean -- sure, that's fine.

 2                On home confinement, how many times has Mr. Pena been

 3     evaluated for home confinement as opposed to compassionate

 4     release?

 5                WARDEN SPAULDING:    I just sent my unit manager out of

 6     the room to get your other answer.

 7                THE COURT:   Well, hold on just one second.       This is a

 8     real problem when I can't see you.        If you don't know the

 9     answer and want to ask somebody else, please tell me so the

10     record will reflect it.      Okay?

11                WARDEN SPAULDING:    You got it.    Yes, sir.

12                So I don't have the answer in front of me right now.

13     I have to get that answer from my unit manager.

14                MR. KATZ:    I'm sorry.   The question about

15     compassionate release or the question about how many times

16     Mr. Pena has been evaluated for home confinement?

17                WARDEN SPAULDING:    Both questions.

18                MR. KATZ:    Both questions.

19                THE COURT:   Well, evaluated or considered?       In other

20     words, with regard to home confinement, the instructions you

21     now have, if I understand correctly, are that a prisoner has to

22     be -- have served half his sentence, or 25 percent of his

23     sentence and within 18 months of the end of it, to be eligible

24     for evaluation under the Attorney General's criteria for

25     release to home confinement.       Do I understand that right?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 78 of 153
                                                                               67




 1                 WARDEN SPAULDING:   Yes, sir.

 2                 THE COURT:   All right.   So am I correct in

 3     understanding that because Mr. Pena hasn't served half his

 4     sentence, and -- he hasn't served 25 percent of his sentence,

 5     you as the warden and the people who work for you -- well, you

 6     as the warden have not considered whether you would release him

 7     under the criteria in the March 26 and April 3 Attorney

 8     General's memo.    Is that correct?

 9                 WARDEN SPAULDING:   That's correct.

10                 MR. KATZ:    Earlier I thought you had said that there

11     were instances where individuals had been placed on home

12     confinement even though without meeting those criteria.          So I

13     guess what I'm getting at is I'm trying to understand how would

14     that review get triggered if they don't meet the criteria?

15                 WARDEN SPAULDING:   Central office sends down advice --

16     or not advice -- a recommendation to review a specific inmate.

17     We do that.    They don't meet the criteria or they do meet the

18     criteria, and if they ask for us to send it up anyway, then I'm

19     required to do that.

20                 THE COURT:   Have you ever done that?

21                 WARDEN SPAULDING:   I have done that.

22                 THE COURT:   You've been asked by the central office

23     about a specific inmate who didn't meet the 50 or 25 percent

24     criteria?

25                 WARDEN SPAULDING:   Yes, sir.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 79 of 153
                                                                             68




 1               THE COURT:    Is that common or uncommon?

 2               WARDEN SPAULDING:     It is uncommon until COVID-19 and

 3     the Attorney General's memo and the guidance that has come out

 4     since with the assistant director.        I would say that now I am

 5     getting those -- I wouldn't say frequently, but I'm getting

 6     more than I've ever seen before.       When I say that, I mean as

 7     many as three to five in the last two to three months.

 8               THE COURT:    Are there some common characteristics to

 9     those?

10               WARDEN SPAULDING:     The criteria might have changed

11     where you have -- the level of violence might have happened 30

12     years ago, and they took that into consideration, and they

13     asked us to -- because that was one of the criteria, that is,

14     to have a history of violence.       And when they reviewed it at

15     the central office level, they deemed that inmate not to be a

16     threat, and to send it up anyway for them to review, and either

17     to approve or disapprove?

18               THE COURT:    But were those inmates who hadn't served

19     half their sentences or weren't within 18 months of the end of

20     their sentence?

21               WARDEN SPAULDING:     Yes, sir.

22               THE COURT:    Are you aware that the media reports that

23     there's been one such prominent example today?

24               WARDEN SPAULDING:     No, sir.    No, I haven't seen

25     anything yet.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 80 of 153
                                                                              69




 1               THE COURT:    Nobody's told you that the Bureau of

 2     Prisons released Paul Manafort today, although he hadn't served

 3     half his sentence or 25 -- had far more than 18 months left?

 4               WARDEN SPAULDING:     I did not hear about that.

 5               THE COURT:    I just learned about it over lunch.       It's

 6     in the media.    I'm sorry.

 7               Anyway, Mr. Katz, you can resume.

 8               MR. KATZ:    Sure.

 9               On the cases that sort of we hear about the central

10     office from that don't meet the 50/25 rule, what's your

11     understanding about how those cases would be brought to your

12     attention?

13               WARDEN SPAULDING:     I don't know how they -- maybe they

14     run rosters and identify past history or criteria that they're

15     willing to revisit or to somehow consider waivable.          I don't

16     have any kind of documentation to support how they do this.            I

17     just know that we get notified via an email from central office

18     through our regional office to re-review or to review a

19     specific inmate, and then send up the home confinement request,

20     and whether they approve it or disapprove it, that's -- the

21     only way I know is when the inmate gets a date for placement

22     into home confinement.

23               MR. KATZ:    I want to be clear.     So when I say 50/25

24     rule, you understand what I'm talking about, correct?

25               WARDEN SPAULDING:     I do understand.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 81 of 153
                                                                           70




 1                MR. KATZ:   And you're saying that you get requests to

 2     review a case from the central office for specific inmates who

 3     have not met that requirement, correct?

 4                WARDEN SPAULDING:    Yes.

 5                MR. KATZ:   And you don't know what motivates the

 6     central office to generate those requests to you; is that

 7     correct?

 8                WARDEN SPAULDING:    That's correct.

 9                MR. KATZ:   Now, earlier you said that coronavirus was

10     not a consideration for compassionate release.         Do you remember

11     that?

12                WARDEN SPAULDING:    Yes.

13                MR. KATZ:   Is compassionate release a factor

14     considered in making home confinement decisions?

15                WARDEN SPAULDING:    Yes.

16                MR. KATZ:   But besides, I guess, the exceptions that

17     you hear about from the central office, is the 50/25 rule

18     considered a prerequisite for considering someone for home

19     confinement based on coronavirus?

20                WARDEN SPAULDING:    Repeat the question, please.

21                MR. KATZ:   I apologize.    As a general matter, is it

22     your understanding that you are not to consider someone for

23     home confinement because of coronavirus unless they've already

24     met the 50/25 rule?

25                WARDEN SPAULDING:    So the criteria that I currently
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 82 of 153
                                                                         71




 1     use from the May 8 criteria sent down from central office is

 2     what I use to consider and recommend home confinement to the

 3     central office.    So if they decide that they want to use --

 4     follow through that criteria or have some other reason to

 5     consider something else that's not based on Mr. Hurwitz's memo

 6     to all the wardens, then I'm not privy to that information.       I

 7     just follow the guidelines that were presented to me by the

 8     memo dated May 8.

 9               MR. KATZ:    You said earlier that prior to the May 8

10     memo, there were several previous memos?

11               WARDEN SPAULDING:     Yes.

12               MR. KATZ:    And I think you said, correct me if I'm

13     wrong, I think you said that the 50 percent rule was always

14     part of that policy, and the 25 percent and 18-month rule was

15     something that got added?

16               WARDEN SPAULDING:     Yes.

17               MR. KATZ:    What else changed from memo one to the May

18     8 memo?

19               WARDEN SPAULDING:     So originally, and for most of the

20     memos up until the last May 8 memo, if an inmate received an

21     incident report or an infraction while in prison for twelve

22     months -- in other words, if he received an infraction for

23     twelve months -- it's on his record for twelve months, then he

24     is excluded from home confinement, they changed that on May 8

25     to if they've had an incident report or an infraction that is
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 83 of 153
                                                                             72




 1     considered minor, which we code those as incident reports that

 2     are 300 is a minor infraction and 400 is less than a 300

 3     infraction.    So any inmate that had an infraction of 300 series

 4     incident report or 400 series incident report, those now can be

 5     considered for home confinement.       So that was changed.

 6                 I believe there was another one.      Past history of

 7     violence was changed sometime in the last couple memos where

 8     they looked at the level of violence and how long ago that

 9     occurred.

10                 And what about the low and the mid, that was still

11     there, right?    Okay.

12                 That's what I have so far.

13                 MR. KATZ:    So it sounds like the changes you are

14     describing were all directed at lowering the standards for

15     releasing people to home confinement.

16                 WARDEN SPAULDING:     Correct.

17                 MR. KATZ:    Were there any changes made from memo one

18     to the May 8 memo that made it more difficult for a person to

19     be placed on home confinement?

20                 WARDEN SPAULDING:     No, sir.

21                 MR. KATZ:    Okay.   Judge, can I request that the

22     government produce all of the memos, not just the May 8 memo.

23     I mean, that's last Friday.       I don't know what Mr. Pena was

24     actually evaluated under.        I think it would be helpful for us

25     to have the full gamut of what, you know -- what's been
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 84 of 153
                                                                             73




 1     governing.

 2                MR. LaMACCHIA:    Your Honor, the issue here is

 3     compassionate release and whether he meets the standards under

 4     3582.    I understand why the court and Mr. Katz want to explore

 5     the reasons why the warden made his home confinement decision,

 6     but that's -- you know, that's not necessarily the issue before

 7     the court.

 8                THE COURT:   Well, it relates to something I said to

 9     you last week.    You're arguing for deference to the warden's

10     decisions.    But -- look, this is helpful.

11                MR. LaMACCHIA:    I guess my point is --

12                THE COURT:   Let me say this:     I'm not ruling on

13     whether you need to turn them over, but this is not relevant.

14     You're arguing there should be deference to the decisions, and

15     no decision has been made on the merits.        There's no decision

16     from me or any of my colleagues to defer to.

17                So let's put aside the request for the production of

18     documents, but the whole issue is not even irrelevant.           It was

19     part of your argument.

20                MR. LaMACCHIA:    That's not what I'm suggesting, Your

21     Honor.   I'm just suggesting that based on the testimony we have

22     so far, maybe a few more questions, we can get a sense of how

23     the warden made his decision with respect to Mr. Pena, which is

24     the issue.

25                THE COURT:   Well, I know how he made his decision.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 85 of 153
                                                                               74




 1     He's following orders, what he regards as orders, and he saw

 2     that he wasn't -- hadn't served half his sentence, and he

 3     hadn't served 25 percent of his sentence.         So he didn't

 4     consider him, under the criteria that the Attorney General

 5     instructed all should be used to be evaluate all, at least

 6     at-risk, prisoners.     These are questions --

 7                MR. LaMACCHIA:    I understand your point.      I guess my

 8     point is be that as it may, I don't think we need to produce

 9     every --

10                THE COURT:   All right.     And I don't want to take the

11     warden's time or my time right now on requests for documents.

12     Look, people are leaking this -- go ahead.

13                MR. KATZ:    Fair enough.

14                THE COURT:   And it shouldn't be leaked.       Either it's

15     discoverable or not discoverable.       I think if you reflect on

16     it, Mr. LaMacchia, and talk to the Bureau of Prisons, there

17     probably won't be an objection.        You've produced some of these,

18     and, I don't know, what would be wrong with producing the rest,

19     but I don't want to spend another minute on this right now.

20                Go ahead.

21                MR. KATZ:    Thank you, Your Honor.

22                Warden Spaulding, was there ever a time when inmates

23     at FMC Devens were placed on a list for home confinement, and

24     there were changes made to the list?

25                WARDEN SPAULDING:    When you talk about a list, I'm not
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 86 of 153
                                                                                 75




 1     clear on what you're asking.       We get a list from central office

 2     of inmates that meet criteria for consideration for home

 3     confinement based upon their determination of the computer

 4     research that they're doing.       We get that list, and then we

 5     review each inmate based on the criteria that we've talked

 6     about.   And to answer your -- just to finish up -- I know I had

 7     two questions you needed answered.        One of them was was he

 8     considered throughout his time as these changes came about with

 9     these additional criteria?      And I got clarification on that.

10     So each inmate that meets the criteria from the first memo to

11     the current memo that we're using were re-evaluated,

12     redetermined if they met the new criteria.         So that answers

13     your question about Mr. Pena, was he re-reviewed, and the

14     answer is yes, he was re-reviewed.        We do get lists.       We run

15     our own lists based on the criteria that comes out, and then we

16     review those inmates for home confinement.

17               THE COURT:    Just so I understand this, because I'm

18     your ultimate audience.      He was reviewed, but as long as the 50

19     percent/25 percent rule didn't change, neither you, nor any of

20     your colleagues, evaluated whether he met the criteria in the

21     March 26 Attorney General's memo, which on April 3 the Attorney

22     General said should be used to evaluate all at-risk inmates.

23     Do I understand that right?

24               WARDEN SPAULDING:     Yes, sir.

25               THE COURT:    And Mr. Katz, I want you to focus your
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 87 of 153
                                                                               76




 1     questions on things that are relevant to Mr. Pena.           How much

 2     more do you think you have?

 3                MR. KATZ:    I mean, honestly, Judge, it's difficult

 4     because I guess you know my view is -- I mean, I have a lot of

 5     questions about testing, because I view all of the conditions

 6     at the camp relevant to Mr. Pena.       I mean, this is what we are

 7     litigating.

 8                THE COURT:   They are relevant.     But he's answered --

 9     look, I'm your audience.      You want to persuade me.       I

10     understand that the staff is not being tested, that people can

11     be asymptomatic.     They could be infected.      Mr. Pena's 71 years

12     old.   The statistics -- or 70.      I honed in -- I mean, I'm

13     helping you.    I'm helping all of you to know what my state of

14     mind is.

15                I asked you to get me the statistics on the people who

16     were dying in Massachusetts and nationally.         And in

17     Massachusetts about three out of four are 70 or older.           If a

18     staff member who's infected -- and you can ask him, but I don't

19     think they're doing any tracking, at least with regard to

20     asymptomatic people -- you know, if a staff member is infected

21     and comes into the facility, and an inmate gets infected,

22     unless something is done very quickly to totally isolate that

23     inmate, there's a high risk that it will spread.          And Mr. Pena,

24     you know, will be at risk of getting it.        Then you've got your

25     figures on what percentage of people who were over 65, you
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 88 of 153
                                                                              77




 1     know, get hospitalized and what percentage die.          I get that.

 2               MR. KATZ:    I will try to streamline my questions.

 3               THE COURT:    Yeah.   Well, you need to because I want to

 4     give Mr. LaMacchia a chance, and then I have some more

 5     questions.

 6               MR. KATZ:    Sure.

 7               THE COURT:    Go ahead.

 8               MR. KATZ:    Warden Spaulding, is it fair to say that

 9     BOP's duty is to carry out the sentence that was imposed by the

10     sentencing judge?

11               WARDEN SPAULDING:     Yes.

12               MR. KATZ:    And would you agree that that's why the

13     Bureau of Prisons requires a certain portion to be served

14     before considering inmates for home confinement?

15               WARDEN SPAULDING:     Yes.

16               MR. KATZ:    So if a sentencing judge said that home

17     confinement would not undercut the sentence that the judge

18     imposed, would that affect your view as to how the Bureau of

19     Prisons is carrying out its mission?

20               WARDEN SPAULDING:     I say this delicately, because I

21     don't want to upset anybody on the phone.         But my understanding

22     is Your Honor cannot order the Bureau of Prisons to place an

23     inmate on home confinement.      He has, or she has the ability to

24     deal with a reduction in sentence which, again, answers the

25     second question that you asked me earlier, which was the one
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 89 of 153
                                                                            78




 1     inmate of the eleven that we released from the camp, we denied

 2     his reduction in sentence based on the program statement

 3     5050.50, and now with the First Step Act those go to the judge,

 4     and that judge made the decision to order him time served, and

 5     released him from prison.

 6               THE COURT:    So there's been one person in the camp

 7     that a judge has ordered released, although the Bureau of

 8     Prisons didn't request it?

 9               WARDEN SPAULDING:     Well, we didn't -- yes, correct.

10               THE COURT:    All right.    And look, you're being very

11     respectful, and there is a distinction.        I have authority to

12     order a reduction in sentence under the statute.          I don't have

13     the authority to order home confinement.        But Mr. Katz was

14     asking -- I know why he asked you the question.          He was asking

15     a different question.     Did anybody give you a transcript of

16     last week's hearing?

17               WARDEN SPAULDING:     No, sir.

18               THE COURT:    Okay.   Did anybody -- unless somebody

19     thinks this is attorney/client privilege, you can object -- but

20     did anybody tell you that I said last week that in my view it

21     would not be unreasonable for the Bureau of Prisons, based on

22     what I knew then, to put Mr. -- to let Mr. Pena serve the rest

23     of his sentence on home confinement?

24               WARDEN SPAULDING:     No, sir.

25               THE COURT:    And that's, I think, what Mr. Katz is
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 90 of 153
                                                                             79




 1     getting at.

 2               MR. KATZ:    I'll move on.

 3               Now, you've read Amber Bourke's declaration?

 4               WARDEN SPAULDING:      Yes, sir.

 5               MR. KATZ:    Now, there was a little confusion over this

 6     issue earlier, but in her declaration, paragraph 26, she cites

 7     the number of cases of COVID-19 in Falmouth and in Barnstable

 8     County.   And then states, "Accordingly, granting defendant home

 9     confinement placement may increase his risk of contracting

10     COVID-19 in contradiction with the Attorney General's

11     guidance."    Do you see that?

12               WARDEN SPAULDING:      Yes, sir.

13               MR. KATZ:    Do you now take the position that Mr. Pena

14     is safer in FMC Devens than he would be at his home?

15               WARDEN SPAULDING:      Sir, I can't predict that.

16     Currently -- I don't know his home setting, how many times his

17     wife goes out, who she interacts with.        So there's a risk, I

18     think, in both areas.

19               I just know that currently, right now, as I knock on

20     wood, we don't have any positive cases at the camp, and we've

21     limited movement from just about everybody, to include the

22     housing unit officers.      So I can speak to the camp.      I feel

23     relatively certain that we're doing everything we possibly can

24     to keep every inmate in that housing unit safe.

25               MR. KATZ:    Well, let me ask this way:       Are the numbers
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 91 of 153
                                                                          80




 1     of the cases in Falmouth and Barnstable County relevant in

 2     determining where Mr. Pena is safest?

 3               WARDEN SPAULDING:     Yes.

 4               MR. KATZ:    Can you tell me why?

 5               WARDEN SPAULDING:     The more cases you have in the

 6     community, the more chances you have of contracting the virus.

 7               MR. KATZ:    How many staff members work at FMC Devens?

 8               WARDEN SPAULDING:     Inside we have -- I have a total of

 9     475 staff.    Now, obviously they don't -- it's a 24-hour/7-day

10     operation.    So they all come in and out and work different

11     shifts and work different work assignments throughout the

12     prison, as well as the camp.

13               MR. KATZ:    Do you know where those folks live?

14               THE COURT:    Yeah.   Obviously they live within

15     commuting distance of FMC Devens.

16               MR. KATZ:    And do you know the number of COVID-19

17     infections and rates of infections in the towns where they

18     live?

19               WARDEN SPAULDING:     I do not know all of them, no.

20               MR. KATZ:    Do you know how those numbers compare to

21     the figures in Falmouth and Barnstable County?

22               WARDEN SPAULDING:     I would reasonably say that they

23     are just as high as Falmouth, if not higher.

24               MR. KATZ:    If I suggested to you that the rate of

25     infection in Shirley is four times what it is in Falmouth,
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 92 of 153
                                                                            81




 1     would that surprise you?

 2               WARDEN SPAULDING:     No, it would not surprise me.

 3               MR. KATZ:    If I told you the rate of infection --

 4               THE COURT:    He needs to testify based on his personal

 5     knowledge.    He's answered this.     And I think, although it may

 6     be useful to ask Ms. Bourke, if we ever get to her, why she put

 7     it in her declaration.      Mr. LaMacchia has withdrawn that

 8     statement from paragraph 26.       Am I correct?

 9               MR. LaMACCHIA:     That's correct, Your Honor.

10               THE COURT:    Do you have anything else that's important

11     to ask him?    They're not relying on that.

12               MR. KATZ:    Okay.   Well, I mean --

13               THE COURT:    Although if -- here:       If that was a basis

14     of their decision, then you can explore it.         But --

15               MR. KATZ:    Well, I guess -- it's not now a basis of

16     the decision?

17               THE COURT:    Well, my understanding is, because he's

18     told me several times, that they never considered the case-

19     specific criteria, including where would Mr. Pena be safer

20     because he didn't meet the 50/25 test.

21               Correct, Mr. Spaulding?

22               WARDEN SPAULDING:     Yes, sir.

23               THE COURT:    Move on.

24               MR. KATZ:    I appreciate that, Judge.      The issue here,

25     though, is that I haven't heard the government to abandon that
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 93 of 153
                                                                            82




 1     argument.    That's one of the --

 2                 THE COURT:   Excuse me.    Excuse me.    Move on.

 3                 MR. KATZ:    Now, you said because of the 50/25 rule you

 4     haven't evaluated how Mr. Pena would fair on the criteria

 5     identified by the Attorney General; is that correct?

 6                 WARDEN SPAULDING:   That's correct.      If he didn't meet

 7     the criteria of 50/25, he wouldn't -- I wouldn't have sent it

 8     up.

 9                 MR. KATZ:    Can we do that now?   Do you have a copy of

10     the Attorney General's memo, the March 26 memo?

11                 WARDEN SPAULDING:   Where would you like me to look?

12                 MR. LaMACCHIA:   Judge, can I just interject, because,

13     you know, the determination of home confinement is not

14     reviewable.    I understand the circumstance --

15                 THE COURT:   Well, to the extent that's an objection,

16     I'm going to overrule it, because I was going to ask the same

17     questions to decide the statutory issue, the compassionate

18     release issue.    And you've asked me to defer to the judgment of

19     the warden.    He's not previously made a judgment, but I'd like

20     to know what his judgment is.        It's not going to dictate mine,

21     but if -- you know, I think if this wasn't moving so fast, you

22     might welcome this.      It's relevant for some other purposes too.

23                 MR. LaMACCHIA:   Okay.    That's fine.   Let's go through

24     it.   I just want to note that the criteria for compassionate

25     release are different from those of --
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 94 of 153
                                                                              83




 1                THE COURT:   Right.    And as I will point out, as I

 2     tried to sort this out over lunch, it's utterly illogical for

 3     the Department of Justice or for the Attorney General, in my

 4     opinion, to tell the Bureau of Prisons to use new criteria for

 5     home confinement, and then they add other criteria inconsistent

 6     with his, in my view, and not to revise the instructions that

 7     the warden gets with regard to motions for compassionate

 8     release.   But the life of the law, as Oliver Wendell Holmes

 9     said, it's not logic, it's experience.        So here we are.    But

10     I'd be interested in this.       It's one of the questions I

11     intended to ask.

12                MR. LaMACCHIA:    Okay.

13                THE COURT:   So let me see if I can find my copies.

14                The April 3 memo.     Anyway, Mr. Katz, why don't you do

15     it?

16                MR. KATZ:    Sure.   Warden Spaulding, you have the March

17     26 memo in front of you?

18                WARDEN SPAULDING:     Yes.

19                MR. KATZ:    As I understand it, from the bottom of page

20     1 to about the middle of page 2, there are six bullet points?

21                WARDEN SPAULDING:     Yes, I see it.

22                MR. KATZ:    Okay.   I guess I would go through them one

23     by one.    How would you assess the age and vulnerability of

24     Mr. Pena to COVID-19 in accordance with CDC guidelines?

25                WARDEN SPAULDING:     He meets the age criteria.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 95 of 153
                                                                              84




 1               MR. KATZ:    And that's based on the fact that as many

 2     as six in ten people 65 and older become hospitalized, as many

 3     as eight get admitted to the ICU, and as many as one in nine

 4     die?

 5               MR. LaMACCHIA:      Objection.   He's asking about the

 6     criteria and then putting in statistics.        I'm not sure the

 7     warden has knowledge of that.

 8               THE COURT:    Well, yeah.    Why don't you ask it in a

 9     more open-ended -- well, in a different way.

10               MR. KATZ:    Sure.

11               Do you agree that he satisfies that first criteria?

12               WARDEN SPAULDING:     Yes.

13               THE COURT:    No.    It's age and vulnerability.       He said

14     he satisfied -- I think he's making a distinction between

15     age -- are you making a distinction between age and

16     vulnerability?

17               WARDEN SPAULDING:     Sir, just the age, because I'm

18     looking at the CDC high risk conditions as well, in conjunction

19     with the Attorney General's memo, dated March 26, and so the

20     statement, or the sentence in there states the age and

21     vulnerability of the inmate with COVID-19.         So I'm saying that

22     he meets the criteria for age.

23               THE COURT:    And if it turned out he were severely

24     obese, would he meet the criteria for vulnerability?

25               WARDEN SPAULDING:     BMI of 40 or higher, yes.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 96 of 153
                                                                             85




 1               MR. KATZ:    Is it your understanding in evaluating

 2     inmates that both of those things need to be satisfied?

 3               WARDEN SPAULDING:     Yes.    We would look at all of the

 4     criteria based on the CDC guidelines.

 5               MR. KATZ:    I'm sorry.    When you say age and

 6     vulnerability, you're not saying that an inmate needs to both

 7     be old and vulnerable.      He can be young and vulnerable, or he

 8     could, in theory, be old and not vulnerable, one of those two?

 9               THE COURT:    Do you understand that question?

10               WARDEN SPAULDING:     Yeah.    So I know you have younger

11     people that have lots of medical conditions, and that would

12     define them as being vulnerable.        And when you look at the

13     elder population, CDC is saying if you're over the age of 65,

14     you're considered a high risk.       And then with that could be

15     some additional risk factors to include obesity and some of the

16     other things listed in terms of chronic medical conditions.

17               MR. KATZ:    I don't need to belabor the point.

18               The second factor, the security level of the facility

19     holding the inmate.     The camp at FMC Devens, what security

20     level is that?

21               WARDEN SPAULDING:     Minimum security.

22               MR. KATZ:    The inmate's conduct in prison.       How would

23     you evaluate Mr. Pena's conduct in prison?

24               WARDEN SPAULDING:     Outstanding.

25               MR. KATZ:    And his score under PATTERN, how would you
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 97 of 153
                                                                          86




 1     evaluate that?

 2               WARDEN SPAULDING:     A minimum.

 3               MR. KATZ:    Can you explain what that means?

 4               WARDEN SPAULDING:     So the recidivism rate of coming

 5     back to prison, he scores at a minimum, which means that the

 6     bureau's criteria views him as a low risk that he would

 7     re-offend and come back to prison.

 8               MR. KATZ:    That's the best score possible?

 9               WARDEN SPAULDING:     Yes, it is.

10               MR. KATZ:    "Whether the inmate has demonstrated a

11     verifiable reentry plan that will prevent recidivism and

12     maximize public safety, including verification that the

13     conditions under which the inmate would be confined upon

14     release would present a lower risk of contracting COVID-19 than

15     the inmate would face in his or her BOP facility."

16               I believe you said you haven't conducted that analysis

17     yet?

18               WARDEN SPAULDING:     Well, we know that he was released

19     into Falmouth with his wife.       So I would say that he did

20     provide us an appropriate release plan.

21               MR. KATZ:    What information -- what other information

22     would you need to make the determination on that factor?

23               WARDEN SPAULDING:     Probation.    If they're at that

24     specific age, maybe employment, or Social Security benefits,

25     types of health insurance, if they have that, just things that
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 98 of 153
                                                                              87




 1     he is required to list and put in on paper to present to the

 2     unit team that shows that he would be successful if he was

 3     placed back into the community, whether that's on home

 4     confinement, or any other way of getting home.

 5               MR. KATZ:    Okay.   And the request that he made for

 6     compassionate release, do you know whether it included that

 7     information?

 8               WARDEN SPAULDING:     Just the address.

 9               MR. KATZ:    The request for compassionate release that

10     you have does not state that he's been on Social Security since

11     age 66 with Harvard Pilgrim and Medicare coverage?

12               WARDEN SPAULDING:     It says that he will reside with

13     his wife, daughter and grandchildren.        He's been on Social

14     Security since age 66 with Medicare coverage.         He says all the

15     doctors and medical providers are within the immediate area.

16               MR. KATZ:    To be clear, the form that I'm looking at,

17     and I want to be sure we're looking at the same form.            It

18     doesn't say he would live with his daughter and grandchildren.

19     On the form that I'm looking at, it says "daughter,

20     grandchildren, local."      Is that what you're seeing?

21               WARDEN SPAULDING:     Yes.   That's what I read, yes.       I'm

22     sorry.   Daughter, grandchildren, local, yes.

23               MR. KATZ:    So assuming those things were verified,

24     would he meet, I guess, the fifth bullet point?

25               WARDEN SPAULDING:     Well, we're talking about two
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 99 of 153
                                                                              88




 1     separate things here.     This is confinement and -- so what

 2     bullet are we talking about?       Whether the inmate demonstrates a

 3     variable release -- reentry plan?

 4                MR. KATZ:   That whole fifth bullet point, correct.

 5                WARDEN SPAULDING:    So that falls under home

 6     confinement.

 7                MR. KATZ:   I understand --

 8                WARDEN SPAULDING:    Separate from the compassionate

 9     release.

10                MR. KATZ:   Well, the information would be -- if the

11     information that's provided on the compassionate release form

12     were true, would that satisfy that fifth criteria for home

13     confinement?

14                WARDEN SPAULDING:    Yes.

15                MR. KATZ:   The last criteria:     "The inmate's crime of

16     conviction, and assessment of the danger posed by the inmate to

17     the community.    Some offenses, such as sex offenses, will

18     render an inmate ineligible for home detention.          Other serious

19     offenses should weigh more heavily against consideration for

20     home detention."     Would that criteria --

21                WARDEN SPAULDING:    He would meet that.      He does not

22     have a sex offense, and his -- he doesn't have a serious

23     offense that would weigh more heavily against consideration for

24     home detention.

25                MR. KATZ:   So would it be fair to say that, other than
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 100 of 153
                                                                              89




 1     potentially vulnerability under the first criteria, and

 2     verification of facts under the fifth criteria, that Mr. Pena

 3     meets all six criteria?

 4                WARDEN SPAULDING:     He meets those criteria on the AG

 5     memo, but does not meet the criteria that the bureau pushed

 6     down to the wardens for the 50 percent or 18 months/25 percent.

 7                MR. KATZ:    I understand that.     I'm saying if he were

 8     considered, that's how you would evaluate those criteria?

 9                WARDEN SPAULDING:     With the AG memo, yes.

10                THE COURT:    Let me ask you this:     So I assume that

11     Mr. Pena will reach the 25 percent within 18 months of the end

12     of his sentence in July.      I thought it was the end of June, but

13     I think his lawyer, perhaps you calculated it as sometime in

14     July.   And if you were still the warden, is it correct that you

15     would then look at all of these criteria, which are said to be

16     a non-exhaustive list of discretionary factors, and decide

17     whether to recommend him to your superiors for home

18     confinement?    Is that what --

19                WARDEN SPAULDING:     Yes, sir, he met the criteria.

20                THE COURT:    The 25 percent criteria?      So that sort

21     of -- is that what you're referring to?

22                WARDEN SPAULDING:     Yes, sir.

23                THE COURT:    All right.    And then based on the review

24     of those six stated factors that you just did, do you expect

25     that you would recommend his release to home confinement?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 101 of 153
                                                                            90




 1                WARDEN SPAULDING:      I would recommend it to my

 2     superiors, yes.

 3                MR. KATZ:    Judge, just to keep you apprised, I have

 4     three -- I'll tell you what they are -- three more areas of

 5     questioning.

 6                THE COURT:    I'm not quite finished yet.

 7                MR. KATZ:    I apologize.

 8                THE COURT:    I'm just making a note.

 9                Then here's something I need to wrestle with, I've

10     been wrestling with:      So if you were still the warden at Devens

11     roughly two months from now, you would recommend Mr. Pena's

12     release, and earlier you said "knock on wood."          Right?

13                WARDEN SPAULDING:      In terms of COVID at the camp.

14                THE COURT:    Right.

15                Am I correct in understanding that you feel so far

16     you've been both fortunate and somewhat lucky, and you hope

17     that the good luck will continue?

18                WARDEN SPAULDING:      Yes, sir.   We started early,

19     aggressive, and there are things that you can't control in the

20     prison system.

21                THE COURT:    Yeah.    And you recognize that there's a

22     degree -- well, do you believe that there's a degree of risk

23     since you've got staff going out into the community and coming

24     back, that one of them, or more than one of them, may be

25     unsymptomatic, but bring the virus into the camp?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 102 of 153
                                                                                  91




 1                WARDEN SPAULDING:     Yes, sir.

 2                THE COURT:    And I'll tell you that the statistics from

 3     the Massachusetts Department of Public Health yesterday showed

 4     that there had been 5,141 deaths from the virus, attributed to

 5     the virus, and 4,386 were people 70 years old or older.             And

 6     I'll also tell you that the statistic says that 98.5 percent

 7     had an underlying condition, which you don't believe Mr. Pena

 8     has.   But basically, you know, it looks like more than four out

 9     of five of the people who died were over 70 years old.

10     Mr. Pena I think is almost 71.

11                The question I have is if you would recommend his

12     release in July, is there a good reason why I shouldn't order

13     his release in May, and avert the risk that he'll get infected

14     in the next two months?

15                WARDEN SPAULDING:     That's a great question.         I can

16     tell you that we're talking about two months.          The criteria

17     that I'm using, the bureau has made a firm stance on this.                It

18     hasn't changed too much in terms of the 50 percent, and now we

19     have the new criteria of the 25 percent/18 months.           And so, I

20     would say, based on the AG's memo and the six factors -- the

21     six things we spoke about, I would be recommending him for home

22     confinement in July when he meets the Bureau's criteria.

23                THE COURT:    And I think -- thank you for saying it's a

24     great question.     It's an important one to me.       But I don't

25     think that's the one -- that's in some respects more for
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 103 of 153
                                                                              92




 1     Mr. LaMacchia.

 2                 But let me tell you something else.       Have you seen

 3     Mr. Pena?

 4                 WARDEN SPAULDING:     Yes.

 5                 THE COURT:   How recently?

 6                 WARDEN SPAULDING:     It's been about -- it's been a few

 7     weeks.   Now, do I have direct conversation with Mr. Pena?        No.

 8     I've done my town halls out there.         I've walked my camp unit.

 9     And if they have questions, I am absolutely approachable.         So I

10     know I have -- I could recognize him if I saw him on the unit

11     because he is an older gentleman.         So I know that -- you know,

12     I don't know if that answers your question, sir.

13                 THE COURT:   I think, and the lawyers should correct me

14     if I'm wrong be -- I think I was told that there were eight

15     people 70 or older in the camp.          Are you aware of that

16     statistic?

17                 WARDEN SPAULDING:     Yes, sir.

18                 MR. LaMACCHIA:   That's correct.      It's in the

19     declaration from Amber Bourke at paragraph 23.

20                 THE COURT:   Right.

21                 MR. KATZ:    This was going to be one of my areas of

22     inquiry, so...

23                 THE COURT:   And do you know if any of those eight have

24     applied for reductions in sentence?         Well, for home confinement

25     and/or reductions in sentence?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 104 of 153
                                                                                93




 1                WARDEN SPAULDING:     So I have who's been approved.      I

 2     know that because of age that is a criteria that every time we

 3     have a change within the criteria, they're re-reviewed.           So I

 4     can comfortably say that every inmate at that camp that meets

 5     any one of these criterias is reviewed for home confinement,

 6     and then re-reviewed.

 7                THE COURT:    Yeah.   But I guess what I'm trying to get

 8     at, and let me be more specific.        I wonder if any of those

 9     seven others, I think, have applied for home confinement or

10     reduction in sentence and been denied because they, for home

11     confinement, didn't might the 50/25 criteria.          Do you know the

12     answer to that question?

13                WARDEN SPAULDING:     No, sir, I do not.

14                THE COURT:    Okay.   And you know the answer to a lot of

15     questions.    This is very helpful.      I appreciate it.

16                MR. KATZ:    Judge, since we're on that topic --

17                THE COURT:    Go ahead.

18                MR. KATZ:    I can inform the court, and I'm happy to

19     either inform you or pose it in the form of a question to the

20     warden.

21                THE COURT:    Why don't you put it as a question.

22                MR. KATZ:    Sure.    Well, let me ask for a little

23     guidance first.     I'm using names of other inmates.        I know who

24     the inmates are that are in the camp that are over 70.

25                THE COURT:    Are you going to talk about their health
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 105 of 153
                                                                           94




 1     conditions?

 2                MR. KATZ:    No, I'm not going to talk about their

 3     health conditions.

 4                THE COURT:    Okay.   You can use their names.

 5                MR. KATZ:    Okay.

 6                Mr. Spaulding, are you familiar with an inmate named

 7     John DiMenna?

 8                WARDEN SPAULDING:     Yes.   Sorry.   Yes.

 9                MR. KATZ:    And Ms. Bourke's data in her declaration

10     was as of May 8; is that correct?

11                WARDEN SPAULDING:     Yes.

12                MR. KATZ:    Are you aware Mr. DiMenna was released

13     yesterday per an order of the court from the District of

14     Connecticut granting a motion for a compassionate release?

15                WARDEN SPAULDING:     Yes.

16                MR. KATZ:    So he was one of the eight inmates?

17                WARDEN SPAULDING:     Yes.

18                MR. KATZ:    And Mr. Pena's one of the eight inmates?

19                WARDEN SPAULDING:     Yes.

20                MR. KATZ:    So there are six others?

21                WARDEN SPAULDING:     Hold on.   Let me get -- hold on one

22     second.

23                MR. KATZ:    Sure.

24                WARDEN SPAULDING:     So I guess I need clarification.

25     So when you talk about -- there are two separate things we're
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 106 of 153
                                                                               95




 1     talking about, that Connecticut let him come home with a

 2     reduction in sentence time served.        And so -- but when we talk

 3     about home confinement, that's something separate.           So maybe if

 4     you could re-ask that question so I can answer it correctly for

 5     you.

 6                MR. KATZ:   Sure.    I apologize.    I'll try to be more

 7     clear.   According to Ms. Bourke's declaration, there are eight

 8     inmates in the camp who are 70 or older as of May 8.

 9                WARDEN SPAULDING:     As of May 8, yes.

10                MR. KATZ:   How many of those eight are still in the

11     camp?

12                WARDEN SPAULDING:     Well, I think there's still eight

13     of them there, unless we're counting the immediate release that

14     happened yesterday.      He's over the age.     So that would make it

15     seven.

16                MR. KATZ:   Okay.    So one inmate has been released, and

17     that was pursuant to a court order, not being placed on home

18     confinement by the Bureau of Prisons?

19                WARDEN SPAULDING:     That's correct.

20                MR. KATZ:   Now of these six other inmates, not

21     including Mr. Pena, not including the inmate who was released

22     yesterday, of the six others, are any of them currently slated

23     to be released to home confinement?

24                WARDEN SPAULDING:     I'm not sure at this time.       I'd

25     have to get my unit manager to run that roster to see what
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 107 of 153
                                                                              96




 1     those release dates are.

 2                THE COURT:    Could you ask him to do that, please.

 3                MR. KATZ:    Yeah.    Could you do it?

 4                THE COURT:    You can speak to me, Mr. Katz, and I will

 5     give him direction.

 6                MR. KATZ:    I apologize, Your Honor.

 7                Do you know whether any of those others are presently

 8     in quarantine in anticipation --

 9                WARDEN SPAULDING:      Two of them have dates.     One's for

10     June 28.    Oh, that's a regular release date.        I'm sorry.   Hold

11     on.   I know there's two.       If you're asking me if we're going to

12     quarantine them, the answer is yes.

13                THE COURT:    So I think he wants to know, have you

14     recommended any of the remaining six for home confinement or

15     reduction in sentence?

16                WARDEN SPAULDING:      No, sir.    Only if they met the

17     criteria, I would have recommended them for home confinement.

18     The fact that they're still here and they haven't been placed

19     on home confinement as of yet, and I can't speak to their dates

20     of when they'll be placed on home confinement, but if they met

21     the criteria, then they would have been sent up for

22     consideration for home confinement.          If they didn't meet the

23     criteria, then it wouldn't have been sent up.

24                MR. KATZ:    I apologize.    I'm just trying to get a

25     sense of the six other inmates, you're saying as of now no one
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 108 of 153
                                                                               97




 1     is in a position to be released to home -- or no one is

 2     scheduled to be released to home confinement?

 3                WARDEN SPAULDING:     You're talking about with the camp

 4     inmates, right?     The six camp inmates?      I heard you say 600.

 5     So the six camp inmates, I do not have that information in

 6     front of me to be able to answer that question.          I can get it

 7     from my AUSA there, Brian, can help me get you that answer, but

 8     I don't have it in front of me right now.

 9                MR. KATZ:    Just to be transparent, I'm trying to get a

10     sense of when Mr. Pena becomes eligible to be reviewed in July,

11     how many other inmates who are over 70 will be left in the

12     camp?   I'm happy to, you know -- I'm happy to move on.

13                Judge, the only other questions I have were about

14     testing and quarantine.      So I'll try and be as quick as I can.

15                THE COURT:    Here, let me -- I can help you because I

16     know it's important to me on this.

17                MR. KATZ:    Sure.

18                THE COURT:    He's already told me that they're not

19     testing the staff coming in.       Is it the policy if the Bureau of

20     Prisons decides to release an inmate to home confinement to

21     quarantine that inmate for 14 days at the institution?

22                WARDEN SPAULDING:     Yes, sir.

23                THE COURT:    And is quarantine in a special housing

24     unit?

25                WARDEN SPAULDING:     Yes, sir.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 109 of 153
                                                                              98




 1                THE COURT:    What is a special housing unit?

 2                WARDEN SPAULDING:     It's a restricted housing unit

 3     where I have staff that are there 24 hours a day that do 30-

 4     minute rounds and provide their food and any kind of medical

 5     issues that they might have.       But it's the safest place that I

 6     can place them to know that they will have limited interaction

 7     with other inmates and/or staff.

 8                THE COURT:    Is it what lay people might consider

 9     solitary confinement?

10                WARDEN SPAULDING:     Yes, sir.

11                THE COURT:    They're in a cell all by themselves?

12                WARDEN SPAULDING:     Well, there's a row of cells.    So

13     if you're saying it's -- they're completely isolated, they do

14     have conversations downrange quite frequently.

15                THE COURT:    All right.    Do they get to go out of the

16     cell during the day?

17                WARDEN SPAULDING:     Not when they're in quarantine

18     status.

19                THE COURT:    So 24-hour lockdown?

20                WARDEN SPAULDING:     Yes, sir.

21                THE COURT:    And you do have some limited number of

22     tests, correct?

23                WARDEN SPAULDING:     Yes, sir.

24                THE COURT:    So let's say a judge ordered the release

25     of an inmate but, like you, wanted to try to minimize the risk
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 110 of 153
                                                                                 99




 1     that the inmate would infect anybody in the community, the

 2     judge could order you to test the inmate.         How long does it

 3     take you to get the results of a test?

 4                 WARDEN SPAULDING:      Our current rapid test machine, I

 5     can get a result within 12 minutes with an 80 percent accuracy.

 6     If they're positive, that's a hundred percent accuracy.            If

 7     it's a negative, it can be -- I think it's as high as 80

 8     percent accurate.       And that is what we're using in the Bureau

 9     of Prisons, as well as the outside labs, Quest and LabCorp.

10                 THE COURT:    Do you have any additional questions,

11     Mr. Katz?

12                 MR. KATZ:    So about quarantine --

13                 THE COURT:    Do you have anything important?

14                 MR. KATZ:    Well --

15                 THE COURT:    It's 3:30.

16                 MR. KATZ:    I understand.   I'm concerned -- I'm very

17     concerned about the environment in quarantine.          You know, I'm

18     wondering whether or not people who are placed there are

19     suspected cases, whether these are negative pressure

20     environments, meaning, you know, the person's droplets don't

21     get shared with other people in the cell.         I mean, I have

22     concerns that even quarantine exposes Mr. Pena to a higher

23     degree of risk than he would have if he were at home.             So --

24                 THE COURT:    All right.   My present inclination is if,

25     and underlining the "if," I order Mr. Pena released, I would
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 111 of 153
                                                                              100




 1     order the Bureau of Prisons to test him.         If he tests

 2     positive -- in fact, it might be contingent -- if he tests

 3     positive, that's one thing.       If he tests negative, my present

 4     inclination would be to send him home.         But that's all if.

 5                 Let's hear from Mr. LaMacchia.      We'll see where we

 6     are.

 7                 MR. KATZ:    Thank you, Your Honor.

 8                 MR. LaMACCHIA:   Thank you, Your Honor.      I will try and

 9     be brief.    I just have a few questions.

10                 THE COURT:   Take whatever time you reasonably need.

11                 MR. LaMACCHIA:   Okay.

12                 So good afternoon, Warden.     This is Brian LaMacchia

13     from the U.S. Attorney's office.        How are you?

14                 WARDEN SPAULDING:    Good, sir.

15                 MR. LaMACCHIA:   So I want to just return to the

16     directive that we were talking about before from the BOP about

17     time served eligibility for home confinement.          Do you recall

18     that with the 18 months served and 25 percent or 50 percent?

19                 WARDEN SPAULDING:    Yes, sir.

20                 MR. LaMACCHIA:   Can you explain to us, you know, in

21     particular the court, what's your understanding of the purpose

22     of that directive.

23                 WARDEN SPAULDING:    It's -- we currently are

24     prioritizing for consideration for inmates that have served 50

25     percent or more of their sentence or have 18 months or less
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 112 of 153
                                                                             101




 1     remaining on their sentence, and have served at least 25

 2     percent of their sentence.       So I hope that answers the

 3     question.

 4                 MR. LaMACCHIA:   Well, that's what I'm talking about.

 5     My question was, can you explain to the court what your

 6     understanding is of the reason for that requirement.

 7                 THE COURT:   If you have one.

 8                 WARDEN SPAULDING:    So we have many inmates in the

 9     Bureau of Prisons, and throughout the course of this -- of the

10     AG memo and the change of the criteria throughout the last two

11     months going into the third month, we have lessened the

12     restrictions or the criteria to basically help prioritize the

13     resources, and not only in the Bureau of Prisons but also out

14     into the community that we serve.        So probation, first for

15     them, as well as the resources in the Bureau of Prisons, the

16     social workers that are involved, the unit team staff.            So 50

17     percent is a criteria that they use that they have determined

18     to meet the needs of serving an inmate's sentence.

19                 MR. LaMACCHIA:   Is there any part of that requirement

20     that has to do with fairness or -- fairness of implementation

21     with respect to various inmates in the BOP facilities?

22                 WARDEN SPAULDING:    I think there's a level of

23     fairness, but also, more importantly, a level of safety for the

24     community.    And most of the criteria that's been created is to

25     ensure that we don't release inmates with a history of violence
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 113 of 153
                                                                         102




 1     or terrorists or detainers or things of that nature we don't

 2     release out in the communities.        So the fairness is 50 percent

 3     of the sentence that was carried out by -- that was imposed by

 4     the judge as considered fair in terms of the AG and the folks

 5     that sent out the criteria.

 6                MR. LaMACCHIA:    If an inmate does not meet that

 7     criteria, the 50 percent or the 25 percent with 18 months, but

 8     is released through the court and imposed compassionate

 9     release, does that have any effect on you managing your

10     institution with respect to the inmates?

11                WARDEN SPAULDING:     It does.   It really -- other

12     inmates are seeing that as, you know, what did he -- and I say

13     "he," only because I'm a male prison.        So inmates look at how

14     other inmates are -- got their release, and they try to mimic

15     that type of relief paperwork.       It just creates quite a

16     burdensome situation, even though the majority of the inmates

17     wouldn't meet the criteria, but, nevertheless, staff have to

18     utilize additional resources and are pulled away from all of

19     their responsibilities to address those kind of new requests

20     that come across their desk.

21                MR. LaMACCHIA:    We also talked about the time served

22     requirement, the 50 percent served or 25 percent with 18

23     months, and whether that was not or was in the AG's March 26 or

24     April 3 memorandum.      So I just want wanted to ask you a

25     question about that.      In your view, is that time be served
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 114 of 153
                                                                               103




 1     requirement inconsistent with the AG's March 26 memo or April 3

 2     memo?

 3                WARDEN SPAULDING:     I don't think so.     I think the AG

 4     put out some guidance and gave us a directive to try to release

 5     as many inmates that meet -- that they think -- that he thinks

 6     would be acceptable to reduce the inmate population and also to

 7     get the high risk inmates that have -- that could be released,

 8     and I think that, you know, the attorney -- well, the director

 9     and the Bureau of Prisons developed a criteria to -- and then

10     changed the criteria for the last six or two months to be able

11     to work through the volume of inmates that are looking for home

12     confinement or -- well, home confinement.

13                MR. LaMACCHIA:    I just want to turn to another topic.

14     So we were talking a lot about social distancing and certain

15     guidance by the CDC and whether that was -- you know, safe or

16     not with respect to prisons.

17                Are you familiar with CDC guidance specific to

18     prisons?

19                WARDEN SPAULDING:     Yes.

20                MR. LaMACCHIA:    Okay.   Can you just explain to the

21     court what that is and how you've managed that at Devens?

22                WARDEN SPAULDING:     So the CDC has put out lots of

23     guidance on many topics to include nursing homes, assisted

24     living places, but also a correctional environment.           So they

25     understand, as all of us do, the complexity of housing a group
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 115 of 153
                                                                              104




 1     of individuals from all age groups, young adults to older

 2     adults, with some that have comorbidities to include chronic

 3     care issues and things of that nature.

 4                 Knowing that the Bureau of Prisons, as well as the

 5     correctional environment, have to house these inmates to meet

 6     the needs of the community and what's been sanctioned upon the

 7     inmate.    So they gave us some guidance on best practices to try

 8     to reduce the risk of spreading COVID-19.

 9                 So I got that guidance early on, in about the middle

10     of March or so, and we've been doing our due diligence to try

11     to adhere to that guidance.

12                 MR. LaMACCHIA:   We talked a little before about the

13     camp, the camp versus those at the medical center.           Can you

14     tell me, is there any distinction in terms of health between

15     the inmates at the camp versus those at the medical center?

16                 WARDEN SPAULDING:    So we have -- the medical center is

17     a federal medical center.       So we have the sickest inmates from

18     around the country that come to us, dialysis, organ

19     transplants, those kinds of chronic illnesses we manage

20     in-house.

21                 The camp, on the other hand, is considered a work

22     cadre camp.    It can hold as many as 128.       That work cadre camp,

23     the inmates are placed there.       They have minor medical issues,

24     prediabetics, some -- maybe on one or two hypertensive meds or

25     something to that effect, something minor that doesn't require
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 116 of 153
                                                                           105




 1     quarterly or twice-a-year evaluation.        These guys are

 2     relatively healthy, all age groups, and they do -- they work

 3     out in and around FMC Devens.       We have some that work on the

 4     base.   We have some that work in the powerhouse and outside

 5     landscaping and food service within the camp.          So their

 6     responsibilities, when they come to the work cadre at the camp

 7     is to work.    They're there to work.

 8                MR. LaMACCHIA:    So those people who are doing the

 9     work, that includes Mr. Pena?

10                WARDEN SPAULDING:     Yes.

11                MR. LaMACCHIA:    Do you know what his jobs are at the

12     camp?

13                WARDEN SPAULDING:     Mr. Pena was responsible for basic

14     orderly-type responsibilities, sweeping, mopping.          I think we

15     even had him as a door handler at one time, which is to help

16     the spread of any virus.      During flu season, we do this every

17     year, where they open and close the doors so that staff or

18     inmates don't touch the doors.       So very minor job

19     responsibilities.

20                MR. LaMACCHIA:    Your Honor, I think that's all I have

21     for now.

22                THE COURT:    I think I've got a couple more, and maybe

23     you'll be done, Mr. Spaulding, today at least.

24                Could you tell me what your educational background is,

25     please?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 117 of 153
                                                                           106




 1                 WARDEN SPAULDING:     I have a bachelor's in occupational

 2     therapy, and I have a master's in healthcare administration.

 3                 THE COURT:    And you were in the Navy?

 4                 WARDEN SPAULDING:     Yes, sir.

 5                 THE COURT:    What did you do in the Navy?

 6                 WARDEN SPAULDING:     I was a hospital corpsman at

 7     Bethesda Naval Hospital, now Walter Reed.

 8                 THE COURT:    Okay.   In your opinion, is Mr. Pena an

 9     at-risk inmate?

10                 WARDEN SPAULDING:     Based on age, sir.

11                 THE COURT:    So, you would say yes, he is, because

12     based on his age.

13                 WARDEN SPAULDING:     Just on his age, yes, sir.

14                 THE COURT:    And I'm just making some notes.

15                 Let me see.   I think most of my questions have been

16     answered.

17                 I think you said that it's your understanding that

18     Mr. Pena now weighs about 243 pounds, something like that?

19                 WARDEN SPAULDING:     When I was reviewing his Bureau

20     Electronic Medical Record, in March of 2020 he was 243 pounds.

21                 THE COURT:    And can one of the lawyers tell me where

22     to find that?

23                 WARDEN SPAULDING:     It's page 2 of the May 11 --

24                 MR. LaMACCHIA:   Your Honor, I actually think it's in

25     more than one place, but one of the places it is is in the
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 118 of 153
                                                                             107




 1     fifth page of the exhibits to the Amber Bourke declaration.

 2                THE COURT:    Okay.    Hold on a second.    And where on

 3     that page?

 4                MR. LaMACCHIA:    So after the cover page, five more

 5     pages, and then you'll see it at the bottom, it has his vitals

 6     for various things, blood pressure and weight, pulse.

 7                THE COURT:    Right.   Here it is.

 8                MR. LaMACCHIA:    Including weight.

 9                THE COURT:    Yeah.    So on March 24 it says he weighed

10     243 pounds.

11                MR. LaMACCHIA:    And then as another point, Your Honor,

12     if you look on page 3, so two pages back, there's a note

13     towards the top in the middle of page where Mr. Pena reports

14     trying to lose weight and walking 18 laps three to four days a

15     week, as well as other workouts, which the warden mentioned.

16                THE COURT:    Mr. Spaulding, I gave you some

17     Massachusetts statistics yesterday.        The parties gave them to

18     me yesterday afternoon.      As of yesterday there were 5,141

19     deaths reportedly attributed to COVID-19, 4,386 were people

20     over 70.    Were you aware of those general -- you know, that

21     general ratio?

22                WARDEN SPAULDING:      Your Honor, I look at that about

23     every week to every other week, so I am always looking at those

24     numbers.

25                THE COURT:    How old are you?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 119 of 153
                                                                               108




 1                WARDEN SPAULDING:     Fifty-two.

 2                THE COURT:    I may not have asked you this.       Are you

 3     doing anything to trace the contacts that staff members have

 4     when they go out into the community?

 5                WARDEN SPAULDING:     Not when they're out into the

 6     community.    When we had the positive case of the staff member

 7     inside the institution, we did the same day -- we traced his

 8     whereabouts and where he worked and who he was in contact with,

 9     both staff and inmate.

10                THE COURT:    In your opinion, is there a risk that the

11     staff members are going out, interacting with people who are

12     infected, becoming infected themselves but are asymptomatic?

13                WARDEN SPAULDING:     Yes, sir, there's a risk.

14                THE COURT:    And if you had the resources, would you

15     try to address that risk through tracking?

16                WARDEN SPAULDING:     If I had the resources, I would

17     test staff.

18                THE COURT:    If you had the resources, what would you

19     do?

20                WARDEN SPAULDING:     I would test the staff.

21                THE COURT:    I think -- do my questions suggest any

22     further questions to counsel?

23                MR. LaMACCHIA:    Not from the government.

24                MR. KATZ:    Very, very briefly, Your Honor.

25                One was just to know whether or not, you know, in the
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 120 of 153
                                                                             109




 1     last few minutes, you've gotten any more information on the

 2     other inmates at the camp who are over 70.

 3                WARDEN SPAULDING:     Yes, I did.

 4                MR. KATZ:    Can you tell us about that.      Are any of

 5     them -- do you expect any of them to be placed on home

 6     confinement between now and July?

 7                WARDEN SPAULDING:     Two already have dates prior to

 8     July.

 9                MR. KATZ:    Two have dates prior to -- what are the

10     dates?

11                WARDEN SPAULDING:     Well, I don't have the dates.    I

12     just know they'll be getting home confinement prior to July,

13     and both 70 years old.

14                MR. KATZ:    They're both 70 years old, did you say?

15                THE COURT:    Yes, sir.

16                MR. KATZ:    And then the door handler at the main

17     building, is that going on currently?

18                WARDEN SPAULDING:     I believe it is.     I haven't

19     discontinued that.      Sometimes inmates get pulled away to do

20     other assignments.      So there might be a time that we don't have

21     a door handler, but the expectation is we have door handlers,

22     and Mr. Pena is on the schedule as a door handler.

23                MR. KATZ:    So when he's a door handler, he would come

24     into contact with staff coming into the facility, many of whom

25     are not wearing masks?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 121 of 153
                                                                           110




 1                WARDEN SPAULDING:     He has his mask and he has gloves,

 2     yes.

 3                MR. KATZ:    And the same would be true for other

 4     inmates in the camp?

 5                WARDEN SPAULDING:     Yes.

 6                THE COURT:    I don't think he answered your question,

 7     though.    I thought you asked him whether the people coming in

 8     were wearing masks.

 9                WARDEN SPAULDING:     Some wear their masks on their way

10     in because they bought their mask, and then we provide them a

11     mask in the front screening site.        They pick up their mask

12     there.

13                MR. KATZ:    Thank you, Your Honor.     And then the last

14     question is, before we started today, do you ever any more

15     recent information on whether there's -- well, I don't mean --

16     I'm not trying to hide the ball.        I'm refreshing the BOP

17     website, and I'm seeing that it now says eight inmates have

18     tested positive at FMC Devens.

19                THE COURT:    How many?

20                MR. KATZ:    Eight inmates and two staff.      Earlier the

21     testimony was two, and two staff, which is the same as we heard

22     earlier.

23                I'm just wondering whether you have any information on

24     the six new positives?

25                WARDEN SPAULDING:     I've been with you since 11:45.    So
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 122 of 153
                                                                              111




 1     all I can tell you is we began our tracer when we had those

 2     positive inmates in N1 and N4 that we talked about earlier, and

 3     we continued to test those inmates that had, in my opinion,

 4     were -- had exposure to those inmates, and so now we're testing

 5     those inmates.

 6                MR. KATZ:    Nothing further.

 7                THE COURT:    All right.    Mr. Spaulding, thank you.

 8     This has been very helpful.

 9                I'll tell the lawyers, at the moment -- I've got a

10     couple of questions for Mr. Pena, and I don't at the moment

11     perceive a need to question Ms. Bourke.         I think, as far as I

12     can tell, everything I was interested in, the warden was able

13     to address.    Are you going to want to, Mr. Katz, question

14     Ms. Bourke?

15                MR. KATZ:    I don't think that's necessary, Your Honor.

16                THE COURT:    All right.    As I said, I'd like to ask

17     Mr. Pena a few questions.       Do you want to talk to him for a

18     minute briefly, or is that not necessary?

19                MR. KATZ:    I mean, I guess -- he's been sitting in the

20     proceedings for a couple of hours now.         So I guess I would like

21     to talk to him briefly.      The only other thing I would mention

22     is, you know, certainly we can address Mr. Pena's weight.          I

23     just wanted to point out.

24                THE COURT:    I don't want you to point anything out.        I

25     want you to ask him some questions.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 123 of 153
                                                                           112




 1                MR. KATZ:    Fair enough.

 2                THE COURT:    I want his answer.     And you can probably

 3     anticipate the question, but I'm sure.

 4                Go ahead, we'll put you in the breakout room.

 5                MR. KATZ:    Thank you, Your Honor.

 6                THE CLERK:    One moment.

 7                (Discussion held off the record.)

 8                MS. SCANNELL:    Your Honor, this is Stephanie Scannell

 9     with the BOP again.      If it's possible, if you don't need Warden

10     Spaulding anymore, could I ask that he be released?

11                THE COURT:    Yes, I'll release him unless he wants to

12     hear Mr. Pena, but I'll leave that up to him.

13                WARDEN SPAULDING:     No, sir, I'm good.

14                THE COURT:    All right.    When are you going to be

15     transferred?    When do you start your new assignment?

16                WARDEN SPAULDING:     Well, I start in June, but now what

17     you heard with the -- some of the cases that we've had, I'm

18     probably going to stick around until we get a handle on this,

19     and I anticipate the new warden will be here at the end of

20     July.   So I will be involved with some of the day-to-day

21     operations until her arrival.

22                THE COURT:    Okay.   Does the Bureau of Prisons still

23     give an award in the name of Norman Carlson, do you know?

24                WARDEN SPAULDING:     Yes, sir.

25                THE COURT:    They do?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 124 of 153
                                                                               113




 1                WARDEN SPAULDING:     Yes, sir.

 2                THE COURT:    I used to work with Mr. Carlson when I was

 3     an assistant to the Attorney General.         I'm glad they still

 4     honor him.    Maybe you'll get it some day.

 5                WARDEN SPAULDING:     Maybe with your recommendation.

 6                THE COURT:    I make judicial decisions -- I can't --

 7     we'll see.

 8                WARDEN SPAULDING:     Okay, sir.

 9                THE COURT:    And I'm not sure it would help.          All

10     right.

11                WARDEN SPAULDING:     Thanks for the time and allowing me

12     the opportunity to do this.       I will be here all week if you

13     have any other additional questions.

14                THE COURT:    Yeah.   We'll see where this goes.

15                WARDEN SPAULDING:     Yes, sir.

16                THE COURT:    Thank you.

17                MS. SCANNELL:    Thank you, Your Honor.

18                (Mr. Katz and Mr. Pena in breakout room.)

19                THE COURT:    Is Mr. Katz back?

20                MR. KATZ:    I'm back.

21                THE CLERK:    I'm just waiting for Mr. Pena.       He should

22     be back on now.     He is back on.

23                THE COURT:    All right.    Mr. Pena, are you there?

24                THE DEFENDANT:    Yes, Your Honor.

25                THE COURT:    Do you solemnly swear that the testimony
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 125 of 153
                                                                             114




 1     that you're about to give shall be the truth, the whole truth

 2     and nothing but the truth?

 3                THE DEFENDANT:    Yes.

 4                                 ROBERT M. PENA, sworn

 5                THE COURT:    Do you understand that means, among other

 6     things, you can be prosecuted for committing perjury if you

 7     make a knowingly false material statement?

 8                THE DEFENDANT:    Yes, Your Honor.

 9                THE COURT:    In about -- on about -- well, on April 21,

10     2020, did you file a declaration in support of your request for

11     reduction of sentence?

12                THE DEFENDANT:    Yes.

13                THE COURT:    And did you declare under the penalties of

14     perjury that the following is true:        -- is that what the

15     declaration -- here, I'll tell you.        Do you remember that the

16     declaration started, "I, Robert Pena, declare under the penalty

17     of perjury that the following is true to the best of my

18     knowledge"?

19                THE DEFENDANT:    I don't remember, but I don't -- I

20     don't have the document, but I would say yes.          I don't --

21                THE COURT:    I have the document.     I just read it to

22     you.

23                Do you remember that you signed it under the penalties

24     of perjury?

25                THE DEFENDANT:    Yes.   I don't -- I think I agreed to a
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 126 of 153
                                                                          115




 1     document, but I don't remember sending it back.          I was

 2     responsible for it, yes.

 3                THE COURT:    Do you remember signing the document at

 4     some point?

 5                THE DEFENDANT:    Yes.   Okay.   Yes.

 6                THE COURT:    And did you send it to your lawyer?

 7                THE DEFENDANT:    Yes.

 8                THE COURT:    And did you know he was going to file it

 9     with me?

10                THE DEFENDANT:    Yes.

11                THE COURT:    And do you remember that paragraph 2B

12     said, "I am obese.      I am six feet two inches tall and weigh 297

13     pounds when I arrived at FMC Devens"?

14                THE DEFENDANT:    Yes.

15                THE COURT:    Do you remember writing that or signing a

16     declaration that said that?

17                THE DEFENDANT:    Signing it, yes.

18                THE COURT:    And then the next sentence says, "When I

19     was last weighed, I was 307 pounds"?

20                THE DEFENDANT:    Yes.

21                THE COURT:    Why did you say when you were last weighed

22     you weighed 307 pounds?

23                THE DEFENDANT:    I remember being last weighed maybe

24     about a couple weeks after I came in.        I was putting weight on,

25     and I -- the scale is not too accurate here, so I was on the
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 127 of 153
                                                                            116




 1     scale, and it looked like I put on some weight, more than what

 2     I weighed when I came here.

 3                 THE COURT:   Was that the last time you were weighed

 4     before April 21?

 5                 THE DEFENDANT:   I weighed myself with Mr. Larkin

 6     about -- at lunchtime.

 7                 THE COURT:   Today?

 8                 THE DEFENDANT:   Yes.

 9                 THE COURT:   Well, I was asking you a different

10     question.    We'll get to that.     So between the time you say you

11     put on weight a couple weeks after arriving and April 21, were

12     you ever weighed again?

13                 THE DEFENDANT:   They did a physical on me.       So I would

14     assume I was weighed then, yes.

15                 THE COURT:   When did they do the second physical?

16                 THE DEFENDANT:   I don't remember when, but I know it

17     was probably about three months after being here.

18                 THE COURT:   And how much did you weigh then?

19                 THE DEFENDANT:   I don't ever remember being down to

20     243 pounds.    That would be a wonderful thing, but I don't

21     remember being 243.      I've been, you know, trying to get my

22     weight down.    But I don't believe I've gotten down that far.

23                 THE COURT:   When you were weighed after three months,

24     how much did you weigh?

25                 THE DEFENDANT:   I don't remember, I'm being honest
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 128 of 153
                                                                                  117




 1     with you, Your Honor, I don't remember how much I weighed at

 2     that point.

 3                THE COURT:    Was it more or less than 307 pounds?

 4                THE DEFENDANT:    Less than 307 pounds, I'm sure.

 5                THE COURT:    Then why did you tell me, "On April 21,

 6     when I was last weighed, I was 307 pounds"?

 7                THE DEFENDANT:    I thought the time when I weighed 307,

 8     I weighed myself.     I didn't know there was a record of that,

 9     unless I said that to somebody.        I don't remember -- I mean, my

10     weight fluctuates in a month by 20 -- it can fluctuates by 20

11     to 25 pounds in one month, you know, if I'm trying to lose

12     weight or gain -- no, I'm not trying to gain weight.              If I'm

13     trying to lose weight, my weight can fluctuate because of my

14     size.

15                So if I did, I apologize, I made a mistake, but I

16     don't -- the scale here, the one we just got on just now, I

17     mean, I got on that, and I hadn't been on that scale for a

18     while, weighed myself in a while.

19                THE COURT:    What did you say you weighed at lunchtime?

20                THE DEFENDANT:    Mr. Larkin, he's sitting here, he

21     weighed himself and I weighed myself.        I think he said 260 or

22     something like that.

23                THE COURT:    How much did you weigh?

24                THE DEFENDANT:    About 260 pounds.

25                THE COURT:    Did you see a doctor at the camp on or
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 129 of 153
                                                                           118




 1     about March 24?

 2                THE DEFENDANT:    I went in for medication -- I go in

 3     there from time to time for medication for my hip, pain -- you

 4     know, Tylenol.

 5                THE COURT:    And do they weigh you each time you go for

 6     that?

 7                THE DEFENDANT:    No.    In fact, they never weigh me,

 8     that I can remember.      I have to put into the computer if I've

 9     run out, but they generally alert me that I'm going to be

10     running out based on the amount of the pills in the bottle, and

11     they ask me if I want it again.        I always say yes.

12                THE COURT:    Have you had right-shoulder pain since

13     you've been at Devens?

14                THE DEFENDANT:    Yes.

15                THE COURT:    And do you plan to have shoulder surgery

16     after you get released?

17                THE DEFENDANT:    Yes.   I actually needed the shoulder

18     surgery before I went in.       The doctor said I needed a reverse

19     shoulder replacement, which is taking bones out, but I didn't

20     ask you about it before because you allowed me to get my hip

21     replacement.    So I figured that was not going to happen, so I

22     just came in with the shoulder the way it is.

23                THE COURT:    Were you trying to lose weight in part by

24     walking 18 laps three to four days a week?

25                THE DEFENDANT:    Well, when I first came in, I tried to
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 130 of 153
                                                                               119




 1     walk.    I couldn't walk even three laps.       My hip got sore, and

 2     it wasn't that far after the surgery.        So --

 3                THE COURT:    In March of this year, two months ago, did

 4     you tell the medical provider that you were trying to lose

 5     weight, you were walking eighteen laps three to four days a

 6     week, as well as other workouts?        Did you say that?

 7                THE DEFENDANT:    I don't remember saying that.        I tell

 8     the inmates here -- they've seen me out there trying to walk.

 9     So that's kind of common knowledge that I'm out there walking.

10     There's a bunch of guys out there walking.         I don't remember

11     talking to a doctor about it, though.

12                THE COURT:    Was there a time when you were walking 18

13     laps three to four days a week?

14                THE DEFENDANT:    I've done it about probably fifteen

15     times.   Most of the time -- I start out at three laps, and I

16     worked my way up.

17                THE COURT:    And did you do other workouts?

18                THE DEFENDANT:    If it's raining, there's a shed here

19     that you can go in.      There's some bicycles in there, but that's

20     all I can do.     I can't lift weights.     I can't do pushups.     I

21     can't do pullups.     I can't do anything with that shoulder.        And

22     I cannot run.     All I can do is walk.     And it's not a quarter

23     mile track.    There's more than four laps to a mile.

24                THE COURT:    Do you remember what you were convicted

25     for?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 131 of 153
                                                                            120




 1                THE DEFENDANT:    Fraud.    Conspiracy to commit fraud.

 2                THE COURT:    Lying to the government?

 3                THE DEFENDANT:    Yes.

 4                THE COURT:    Do my questions suggest any further

 5     questions to counsel?

 6                MR. LaMACCHIA:    None from the government, Your Honor.

 7                THE COURT:    Mr. Katz?

 8                MR. KATZ:    None, Your Honor.

 9                THE COURT:    It's now 4:06.    I'd like to give you an

10     opportunity to make some brief, essentially, closing arguments,

11     but I'm going to take a break in meaningful measure for the

12     heroic stenographer, who's working a long time under

13     challenging conditions.      So why don't we resume at about 4:20.

14     Okay.   Mr. Katz, it's your motion, I'll give you a chance to

15     argue it, and then the government can respond.          Okay?

16                MR. KATZ:    Okay.    Thank you.

17                THE COURT:    Court is in recess.

18                MR. LaMACCHIA:    Thank you.

19     (A recess was taken.)

20                THE COURT:    Okay.   It appears we have Mr. Katz,

21     Mr. LaMacchia and the stenographer.        So Mr. Katz, it's your

22     motion.    You're seeking an indicative ruling.        The case is in

23     the First Circuit.      So I would have to indicate either there's

24     a substantial question, or that I intend to rule in your favor,

25     and ask that they remand the case to me, correct?
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 132 of 153
                                                                              121




 1                 MR. KATZ:    That's correct, Your Honor.

 2                 Can we just make sure Mr. Pena's present?

 3                 THE COURT:   Oh, sure.    Mr. Pena, are you on?

 4                 THE DEFENDANT:   Yes, Your Honor.

 5                 THE COURT:   All right.    This is argument.     If the

 6     prison needs him back, they can have him, but if they can

 7     accommodate this, that would be helpful.

 8                 Hold on a second.    There's a file I was just looking

 9     for.   Well, Mr. Katz, the issue -- just one moment.          So the

10     question is under 3582(c)(1)(A), I believe.         Essentially the

11     question is whether there exists in the defendant's case an

12     extraordinary and compelling reason, other than those

13     identified earlier, that justifies release.         I know that that

14     provision says, "As determined by the director of the Bureau of

15     Prisons."    Hold on a second.     I think I just read you the

16     guideline.    Yeah, I just read you the guideline.

17                 All right.   Why don't you go ahead.

18                 MR. KATZ:    All right.   Your Honor, very briefly I just

19     wanted to address the issue with the statement about Mr. Pena's

20     weight in the declaration.       First, I do want to apologize to

21     the court, and apologize for not raising it with you at the

22     start of the hearing.      I don't think that Mr. Pena had any

23     intent to deceive the court.       I say that for a couple of

24     reasons.    Number one, if you look through the medical records,

25     there are two other weigh-ins from the medical records in the
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 133 of 153
                                                                           122




 1     fall, when he weighed 280 and 295 pounds.

 2                THE COURT:    What page are those?

 3                MR. KATZ:    It is on -- for me it's page 44 of the 96-

 4     page attachment.     And it's not -- you know, they're not

 5     numbered 1 to 44 -- you know, 1 to 96.

 6                THE COURT:    I'll find it.

 7                MR. KATZ:    It lists three weigh-ins that they have

 8     records of them, two from fall of 2019 and one from the March

 9     2020.   He was that weight --

10                THE COURT:    What are the three weights?

11                MR. KATZ:    October 30 he was 290 pounds.      November 15

12     he was 295 pounds.      And then March 24 of this year, 243 pounds.

13                THE COURT:    Okay.

14                MR. KATZ:    But the other thing I was going to say is,

15     I mean, as I told you -- as I told you last time, I've always

16     taken the position that Mr. Pena's age alone is sufficient

17     reason.    And in talking through his health with him, I mean, I

18     really asked him matter of factually, "What do you weigh?"

19     This was not something emphasized to him.         He had no motivation

20     to try to deceive the court.       I don't recall talking

21     specifically about BMI.      I mean, this was a short conversation

22     going through, you know, the criteria that the CDC lists.

23                THE COURT:    Look, this isn't evidence.      Why don't you

24     base your argument on evidence.

25                MR. KATZ:    Fair enough.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 134 of 153
                                                                           123




 1                 The last point I was going to make on it, it's

 2     obviously known to us that the government has these records.          I

 3     don't think Mr. Pena's foolish enough to, you know,

 4     intentionally try to deceive the court when the records are

 5     available.    But I'll leave that --

 6                 THE COURT:   He worked hard to intentionally deceive

 7     Ginnie Mae and the records were available.         Go ahead.

 8                 MR. KATZ:    I understand.   That's all I wanted to say

 9     about that point.

10                 THE COURT:   Not every judge would give you about eight

11     hours of hearings on this.       Go ahead.

12                 MR. KATZ:    And I appreciate that, Your Honor.

13                 So, I mean, my argument is identical to where we were

14     last week.    It's about the risk of infection to Mr. Pena, and

15     if anything, I think what the evidence from the warden revealed

16     today is that it corroborates the remainder of what was in

17     Mr. Pena's declaration about the conditions at FMC Devens, the

18     camp there, and the risk that he faces there.          If anything, he

19     chose that the risk is more than that based on, you know, not

20     only the lack of testing, but the points of contact for the

21     staff, workers at FMC Devens who do leave the institution, come

22     back into the community, congregate together before they're

23     assessed, not tested, and that there's essentially no testing

24     going on.    Obviously no one takes pleasure in the fact that

25     we've seen new cases of infection since last week.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 135 of 153
                                                                           124




 1                THE COURT:    How many are there now?

 2                MR. KATZ:    As of this afternoon, there's eight

 3     inmates, two staff.      Obviously we don't have information about

 4     where those inmates are.

 5                The reality is --

 6                THE COURT:    You should put this in an affidavit that

 7     you can file tomorrow morning.

 8                MR. KATZ:    Sure.

 9                I mean, the reality is, and I think the warden was

10     very candid during his testimony, and it's obvious that, you

11     know, he is doing his best.       But the reality is is that this is

12     a disease that, despite our best efforts, we're not able to

13     contain right now.      And the fact that it took FMC Devens until,

14     you know, May 13 to start having an increase in cases, I mean,

15     that's great news.      I'm not sure whether that's luck or whether

16     that's because of those great measures or some combination, but

17     the risk of infection is there, and it's increasing.

18                As far as the risk of severe illness or death to

19     Mr. Pena, I don't need to quote you the CDC statistics on age

20     again.   They are what they are.       I would suggest that, to the

21     extent Mr. Pena -- and I don't know that we need to litigate

22     specifically where on the BMI scale Mr. Pena falls, under any

23     definition he's still considered obese.         I also don't know

24     that, you know, it's sort of a binary you either have it or you

25     don't at BMI 40.     Presumably there's some sort of sliding scale
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 136 of 153
                                                                               125




 1     about how obese you are and how much it increases risk.           The

 2     difficulty is we don't know the specifics.         We probably aren't

 3     going to know those statistics a month from now, a year from

 4     now.   The bottom line is that we know based on age alone and

 5     perhaps more that Mr. Pena faces an elevated risk.

 6                 I addressed last week the 3553 factors.       I'd be happy

 7     to go through them again, but the one I want to talk about is

 8     unwarranted disparity, because I know the court stressed that

 9     one last week.     Last week you were worried about the

10     unjustified disparity if you granted Mr. Pena's motion.

11                 Now a week later, I would suggest that the denial of

12     Mr. Pena's motion is actually going to result in an unwarranted

13     disparity.    We know that a lot of other older inmates from FMC

14     Devens have been placed on home confinement.          We know that some

15     of the other ones will be soon.        We know based on the warden's

16     testimony that, in all likelihood, two months from now Mr. Pena

17     is likely to be one of those inmates.

18                 With this disease, two months is a long time.         If we

19     all think back to where we were on March 13.          We had just begun

20     to social distance.      The courts, the schools had just started

21     to close.    That was a long time ago.      To force Mr. Pena to wait

22     two more months and risk an infection that will likely result

23     in severe consequences for him doesn't make sense.

24                 The government's opposition has been principally based

25     on either deference to the warden or the notion that he's safer
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 137 of 153
                                                                                 126




 1     at home.    The warden -- in terms of the warden, there's nothing

 2     to defer to.    The warden told us that in considering

 3     compassionate release, coronavirus is not a consideration.            The

 4     fact that, you know, inmates like Mr. Pena are asking for --

 5     you know, for BOP to file it, and then being forced to wait 30

 6     days when there's literally a zero percent chance of BOP filing

 7     on that basis does not make sense.        But be that as it may, the

 8     warden did not consider compassionate release because

 9     coronavirus is not a consideration, and we know he didn't

10     consider him for home confinement because of the 50/25 rule

11     that Mr. Pena will meet in two months.         So there's nothing to

12     defer to in terms of the warden's determination.

13                Then as far as whether or not he's safer at home, I

14     mean, I've made the argument before.        If Your Honor has

15     questions about it, I'm happy to talk about it again.             To me

16     it's a matter of common sense.       I don't think the number of

17     infections in Falmouth or in Barnstable County are relevant.               I

18     don't think the -- you know, we would say that to the 170 towns

19     that have higher infection rates than Falmouth, that the

20     residents in those towns would all be safer at FMC Devens.            So

21     unless the court has further questions, we rest on the papers

22     and ask you to grant Mr. Pena's motion.

23                THE COURT:    I think that's okay for the moment anyway.

24                MR. LaMACCHIA:    Thank you, Your Honor.      I'm not

25     entirely sure I agree with Mr. Pena's counsel's
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 138 of 153
                                                                               127




 1     characterizations of the warden's process.         I think looking at

 2     it more generally, not just at FMC Devens but at the BOP

 3     generally, there is without question a process for addressing

 4     the pandemic and the inmates in the various prisons.              There's

 5     no question about that.

 6                 And Mr. Pena is but one inmate in that process.           You

 7     know, I think that there is the AG guidance.          There is both the

 8     two memos.    There's BOP guidance.      They're following CDC

 9     guidance.

10                 THE COURT:   Yeah, but to me the Bureau of Prisons's

11     policies are inconsistent with the Attorney General's

12     memoranda.    The Attorney General, in the April 3 memo says "and

13     now that I've exercised my authority under the CARES Act, your

14     review should include all at-risk inmates, not only those who

15     were previously eligible for transfer."         So this is home

16     confinement.    And it should be guided by the factors in the

17     March 26 memo.

18                 The Bureau of Prisons has said, Well, if you haven't

19     served 50 percent of your sentence or 25 percent of your

20     sentence, and are within 18 months of your release date, we're

21     not going to consider you on the merits.         I'm not the Attorney

22     General, but if I was, I would consider that utterly

23     inconsistent.     There are at-risk inmates who are not being

24     individually assessed for release.        And some of them may get

25     very sick.    Some of them may die.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 139 of 153
                                                                               128




 1                 It's also, to me, illogical that there has been no

 2     direction with regard to reductions in sentence motions, the

 3     type of motion I have before me, because it seems to me

 4     logically all the considerations the Attorney General

 5     thoughtfully laid out with regard to the Bureau of Prisons

 6     deciding whether to reduce a sentence to home confinement,

 7     actually applied more to a reduction in sentencing motions,

 8     because you put your finger on this, and I alluded to it last

 9     week.   You know, maybe the Bureau of Prisons would say if we

10     let somebody out too soon, the sentencing judge will be

11     offended.    He intended Mr. Pena serve 32 months.

12                 But with regard to a reduction in sentencing motions,

13     you know, if the warden looked at this -- and Warden Spaulding

14     impressed me as a candid, thoughtful capable person.              So if he

15     were unconstrained by regulation 5050.50, which has not been

16     modified to respond to the pandemic and, in fact, in my view

17     wasn't properly modified to respond to the First Step Act

18     because it doesn't have the final, you know, extraordinary and

19     compelling circumstances provision.        You know, if he were sort

20     of a free agent and just told me he regards Mr. Pena as high

21     risk -- at risk -- not high risk, at risk, and he went through

22     the factors, and he said if this is the situation two months

23     from now, and I'm here, I expect I'll recommend him for

24     release.

25                 So I don't understand why the Bureau of Prisons's
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 140 of 153
                                                                               129




 1     guidance is the way it is, but the motion is now made by

 2     Mr. Pena, and so I have the discretion to consider all the

 3     factors.

 4                MR. LaMACCHIA:    I understand Your Honor's concern.          I

 5     would say that, you know, reading the Attorney General's March

 6     26 memo, it seems to suggest that there is a plan to implement

 7     the reduction in prison in response to the pandemic through

 8     home confinement as opposed to compassionate release, because

 9     the memo mentions home confinement.        So that was a -- that was

10     a thought process that appears to have been made by the

11     Attorney General himself.

12                You know, I think when you read that memo, the March

13     26 memo, it does have particular factors, but it says right

14     there before listing the factors it says, "The following

15     non-exhaustive list of discretionary factors."

16                I think because the Attorney General is making a

17     determination to address this through home confinement, I think

18     that suggests that he understands the BOP already has

19     discretion.    That's an authority committed to the BOP to

20     address how it manages the inmate population.

21                THE COURT:    I think when he says "discretionary

22     factors," he's saying, well, sure, that they have discretion,

23     and there may be other factors in a particular case.              You know,

24     these are not the whole universe of relevant factors

25     necessarily.
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 141 of 153
                                                                             130




 1                MR. LaMACCHIA:    So I take Your Honor's point that,

 2     okay, well, why aren't these factors being considered, but I'm

 3     not sure that these factors in and of themselves the Attorney

 4     General himself would say that there aren't -- that the BOP

 5     can't implement this directive to reduce the prison sentence in

 6     a way that they believe is fair and orderly.

 7                THE COURT:    Yeah, that's -- you know, there are two

 8     things.    I have a case to decide, and that's my primary

 9     function, but, you know, when you have a case, some cases, the

10     branches are in colloquy with each other.         You know, and the

11     Attorney General -- I don't know if -- he's got a lot on his

12     mind.   I don't know if he knows about the inconsistency.         Maybe

13     he knows about it and he doesn't care.         Maybe he thinks the

14     rules that the Bureau of Prisons implemented are good, but not

15     for Mr. Manafort, apparently.       I don't say that gratuitously.

16     We're going to go through the 3553(a) factors.          I have to say

17     what's going to promote -- what's going to promote respect for

18     the law and avoid unjustified disparity.         And I don't have the

19     Manafort case.     I don't know all the details.

20                MR. LaMACCHIA:    Right.    And I think Your Honor makes a

21     good point there that, you know, if you or I were the Attorney

22     General or the BOP, we would look at these and probably make

23     different decisions, but that's not where we are.          This is the

24     decisions that have been made by people in those positions and

25     how it's being implemented.       I think the larger point and what
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 142 of 153
                                                                              131




 1     Your Honor has to consider with respect to Mr. Pena's

 2     compassionate release motion is this point:         That if you kind

 3     of what I think -- and I can explain why Mr. Pena's motion on

 4     extraordinary and compelling reasons is kind of weak.             If

 5     you're kind of shoe-horning those motions into compassionate

 6     release, you're undermining that process.

 7                THE COURT:    What process?

 8                MR. LaMACCHIA:    Well, the process that the BOP and the

 9     AG have implemented.

10                THE COURT:    But here's -- I'm sorry.      Keep going.

11                MR. LaMACCHIA:    I'm just saying, you know, yes, you

12     may disagree with that process, and I take your points.            I

13     think they're worth considering.        But I think at the same time

14     if through compassionate release you're kind of going past that

15     process and in effect letting Mr. Pena jump the line, like he's

16     doing here with this motion, instead of waiting the two months

17     to go on home confinement, you're essentially creating a race

18     to the courthouse where people can go and do these motions, and

19     then you're going to create the disparity that I think Your

20     Honor was concerned about.

21                THE COURT:    Well, read my decision in DeMasi.         At that

22     time -- it goes through the history of this.          The Bureau of

23     Prisons has long been widely regarded, including by the

24     Attorney General, and Deputy Attorney General in the last

25     administration is being too restrictive in permitting
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 143 of 153
                                                                                 132




 1     compassionate release.       They weren't filing motions.         And the

 2     sentencing -- the Department of Justice Inspector General found

 3     that.   The sentencing commission found that.         The Congress

 4     found it, and enacted the First Step Act that opened the gate.

 5     And now I've learned, and, you know, you taught me a lot,

 6     including today.     I said last week you were both doing a very

 7     good job.    You're continuing to do a very good job.         That

 8     regulation, 5050.50, it's -- you know, it says unless you've

 9     served how long?     You know, the Bureau of Prisons -- he would

10     have to serve until, what, October 2021 for the Bureau of

11     Prisons to consider on the merits filing a motion.           And they

12     haven't considered the merits.       So until today there was

13     nothing for me to defer to.       And I told you last week if there

14     was a thoughtful good faith process, I'd be inclined to give

15     that some weight.     But I don't think there's a process that

16     deserves deference, and I essentially have an advisory opinion

17     from the warden when -- you know, if -- and I commend the

18     Bureau of Prisons for going at least as far as it has going

19     down to 25 percent in certain circumstances.          But he says if we

20     were in July, I would recommend that he be released.              So it

21     can't be -- and then the question is considering the 3553(a)

22     factors, should he be released now?        That's my current frame of

23     mind, and I haven't decided the matter.

24                 MR. LaMACCHIA:    I understand where Your Honor is

25     coming from.    I think I see the interaction between
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 144 of 153
                                                                             133




 1     compassionate release, as you're talking about, and then the

 2     warden's decision.       I've seen Mr. Pena kind of falling in

 3     between those in some respects.        Because yes, I think if he

 4     waited in line, he probably would get recommended for release

 5     according to the warden and maybe he would get released.          I

 6     really don't know what the circumstances are at that time, but

 7     it's certainly possible.

 8                 But at the same time I think if you're looking at him

 9     squarely on compassionate release, his motion is kind of thin,

10     you know.    I mean, I think the fact that he had to trump up his

11     weight to make, you know, one of those severe factors, I think

12     exemplifies that.     That's exactly why, because just age alone

13     is -- granted, it is a CDC factor, but I think when you look at

14     that data we pointed out in our last response, that there is

15     such a high correlation between these underlying conditions and

16     severe infection or death from COVID.        And I think that it

17     doesn't really seem to me what you would normally think of

18     either in the sentencing guidelines or otherwise what is an

19     extraordinary --

20                 THE COURT:    So let me see if I can rearticulate your

21     argument.    The warden said that he considers Mr. Pena to be an

22     at-risk inmate by virtue of his age alone at risk, but in the

23     lexicon of the Bureau of Prisons not vulnerable, because he

24     doesn't have -- and in the CDC framework, he doesn't have a

25     diagnosed other condition that makes him at higher risk than
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 145 of 153
                                                                             134




 1     somebody else 71 years -- 70 or 71 years old.          That's part of

 2     your argument.     Is that right?

 3                MR. LaMACCHIA:    Correct.

 4                THE COURT:    And you know, because it's something I

 5     singled out in my order on Monday, the statistics about age,

 6     particularly in Massachusetts, which seems to be more up to

 7     date than the CDC statistics, concern me.         You know, like 80

 8     percent of the people who die from this are 70 or older.          And

 9     that concerns me.     I intended to give Mr. Pena a serious

10     sentence but not a death sentence.

11                You know, it seems likely that he's going to get out

12     in two months, and then there's also -- the argument is, we

13     heard it, that so far the camp has been lucky, but people come

14     in and out.    If the infection gets in the camp, there's not

15     going to be that much they can do about it.         And as a 70-year-

16     old man, he's going to be at risk, and would it be sufficient

17     to let him spend an extra couple months at home to try to

18     reduce that risk?     I think that's the issue, at the moment it

19     comes down to, to me.      There's also the question whether he can

20     be trusted if he goes home.

21                MR. LaMACCHIA:    I mean, that goes to the 3553(a)

22     factors that Your Honor has to consider.

23                THE COURT:    Yes.

24                MR. LaMACCHIA:    You know, I think that what was

25     apparent today was that Mr. Pena lied his way into prison and
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 146 of 153
                                                                                  135




 1     he's trying to lie his way out of prison with that affidavit.

 2                 But, you know, I think -- I understand where Your

 3     Honor is coming from, and, you know, I think the government

 4     would recommend that you just let BOP do its process, and then

 5     in two months he'll likely be released.         I understand Your

 6     Honor may want to do that sooner, because you're saying, oh,

 7     it's just two months.      I understand that.     I think that

 8     regardless of what Your Honor does, I think you should -- and I

 9     think we put this in our last response as well.          And this goes

10     to the thing I actually started, which seems quite a long time

11     ago today, about Ginnie Mae.

12                 THE COURT:   Yeah, tell me.

13                 MR. LaMACCHIA:   So I wanted to make you aware of this.

14     So I conferred about Ginnie Mae, Paul St. Laurent in

15     particular.    He was the individual who worked very closely with

16     Mr. Pena.    So I think he's probably the best person to speak

17     with.   And he just said to me that he wasn't too concerned with

18     Mr. Pena staying in prison.       From his perspective, he believed

19     that staying -- the fact that he was caught, prosecuted and put

20     in jail was significant to him.        But at the same time he

21     believed that it was very important and very significant to

22     Ginnie Mae that they get repaid as much as possible.              That's

23     why in my response I made that clear that he, you know, I

24     think -- there should be a plan for him to make repayments to

25     Ginnie Mae.    I think in this unprecedented economic downturn if
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 147 of 153
                                                                           136




 1     there's anyone who could use some extra money to deal with the

 2     crisis, it's Ginnie Mae, but unfortunately they're going to be

 3     short 2.5 million.

 4                 THE COURT:   Hold on just a second.      I'm looking at the

 5     presentence report.

 6                 Who owns a house in Falmouth?

 7                 MR. LaMACCHIA:   I don't know the answer to that off

 8     the top of my head, Your Honor.        I thought it was Mr. Pena, but

 9     I'm not in a position to represent anything on that.

10                 THE COURT:   I'm going to ask Ms. Loret to get me the

11     financial statement that was filed in connection with the

12     presentence report, and I'll have to look at the judgment.

13                 Well, one of the conditions of supervised release is

14     that he pay the balance of any fine or restitution according to

15     a court order repayment schedule, and he must provide probation

16     access to any requested financial information, which may be

17     shared with the financial litigation unit.

18                 If I order his release, you can make a request to me

19     to ask probation to get your office that information.

20                 MR. LaMACCHIA:   Okay.   I guess I had in mind something

21     more than Mr. Pena just sitting at home and not doing anything

22     to repay.

23                 THE COURT:   Well, I don't issue orders I don't intend

24     to enforce.    There's an order of a forfeiture for a money

25     judgment, 2,500,000.      The U.S. Attorney forfeiture section
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 148 of 153
                                                                             137




 1     knows how to deal with these things.        But let's look at the

 2     three 3553(a) factors which I need to consider.          Nature and

 3     circumstances of the offense and history and characteristics of

 4     the defendant, the need for the sentence to reflect the

 5     seriousness of the offense, and he has served only eight

 6     months, which ordinarily would not be enough, but I do think

 7     the pandemic is extraordinary.        That's not the end of the

 8     inquiry.

 9                MR. KATZ:    It's about seven months, Your Honor, just

10     to be clear.

11                THE COURT:    Thank you.

12                MR. KATZ:    A little under seven months.

13                THE COURT:    Right.   What, if any, are the implications

14     of Mr. Manafort being released in connection with the idea of

15     promoting respect for the law and avoid unjustified

16     disparities?

17                MR. KATZ:    I'd be happy to answer, Judge.

18                THE COURT:    Well, let me put it to the government

19     first.

20                MR. KATZ:    All right.

21                MR. LaMACCHIA:    I'm not prepared to answer that, Your

22     Honor, because I don't know the facts and circumstances.          I

23     mean, I know generally of Paul Manafort's crimes.          I don't know

24     the specifics or the circumstances of his release.

25                THE COURT:    I just glanced at one article.       It says he
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 149 of 153
                                                                               138




 1     was 71 years old.       He's got 40 something months, I think, to

 2     serve, but he has had a heart attack, I think --

 3                 MR. LaMACCHIA:    Yeah.

 4                 THE COURT:    -- in custody.   Is there more you'd like

 5     to say, Mr. LaMacchia?

 6                 MR. LaMACCHIA:    You know, only that the court should

 7     consider Mr. Pena's efforts to commit this crime and, you know,

 8     it doesn't seem like -- I understand that there's the pandemic

 9     and obviously we don't want any harm to come to Mr. Pena as a

10     result of that pandemic.      I think --

11                 THE COURT:    I'm having trouble hearing you.         The

12     stenographer may be too.

13                 MR. LaMACCHIA:    What I'm saying is there's a lot of

14     effort that went into the crime, and I think the court should

15     consider that.     Obviously we don't want anything to happen to

16     him with respect to the pandemic.        That's not the kind of

17     sentence we're asking for.        I don't want the court to give

18     short shrift to the crime itself.

19                 THE COURT:    Okay.   Is there more you wanted to say,

20     Mr. Katz?

21                 MR. KATZ:    Just very briefly, Your Honor.      The

22     government talked about the 98.4 percent, I think, that had

23     underlying conditions.       I looked very hard last night to try to

24     find what qualifies as an underlying condition under that

25     criteria.    I could not find anything.      So, I mean, for all I
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 150 of 153
                                                                              139




 1     know, obesity counts and obesity may not be a BMI of 40.

 2     Again, there's no -- at least in the Massachusetts reporting

 3     statistics, I was unable to find what counts as a underlying

 4     condition.    I'm just suggesting it very well may be that

 5     Mr. Pena would be one of those 98.4 percent.

 6                As far as Paul Manafort, I'm also unfamiliar with the

 7     case.   What I can say is, based on what the warden told us

 8     today, a person who had served the amount of time that Paul

 9     Manafort served would not be considered unless there was

10     something coming down from the central office.          I think

11     Mr. Spaulding's testimony was very clear that he doesn't

12     recommend someone going up with less -- that doesn't meet the

13     50/25 rule.    It's only if it comes from up high.        So we don't

14     know about the other people that have received that treatment.

15     We know there are other people that have received that

16     treatment.

17                As far as the sentence, to be clear, Mr. Pena is still

18     going to be serving a sentence.        He's not -- I mean, I don't

19     want to -- I mean, I want to be fair.        You know, certainly home

20     confinement is different than being in a prison setting.          At

21     the same time, home confinement, and we're talking about a

22     six-month, six-and-a-half or almost seven-month committed

23     sentence plus whatever period -- you know, period of home

24     confinement, would be the 25 months or whatever.          That's still

25     a very serious sentence.      As far as whether or not he could be
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 151 of 153
                                                                            140




 1     trusted at home, probation has ways to make sure -- to trust

 2     but verify.

 3                As far as repaying Ginnie Mae, I mean, no one's

 4     disagreeing with that.      As Your Honor said, there is a

 5     restitution judgment.      There are ways for that to be enforced,

 6     and those things can all be put into place.         None of those

 7     things should stand in the way of Mr. Pena being able to serve

 8     on home confinement.

 9                THE COURT:    All right.    It's almost 5:00.     I'm going

10     to take this matter under advisement.        I'm not available to

11     work on this at all tomorrow.       I'm tentatively scheduling this

12     for 11:30 on Friday, the 15th.        If I'm ready, I'll give you a

13     decision orally.     If I'm not ready, it will have to be

14     rescheduled, but I've got a heavy calendar here.          So I'll try

15     to reach a decision, which I haven't reached yet, and organize

16     my thoughts sufficiently to give it to you, because I do

17     recognize there's some urgency to this.

18                I direct you, again, to order the transcript of this

19     decision on an expedited basis, and I know there's something I

20     just directed you, Mr. Katz, to file an affidavit on tomorrow

21     morning.

22                MR. KATZ:    Yeah, it ws the number of infections at FMC

23     Devens?

24                THE COURT:    Yes.

25                If either of you want to supplement the record -- and
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 152 of 153
                                                                            141




 1     you don't have to -- by 11:00 tomorrow morning.

 2                MR. LaMACCHIA:    Very good, Your Honor.

 3                MR. KATZ:    Thank you, Your Honor.

 4                THE COURT:    Again, I mean, this has taken a long time

 5     but, A, Mr. Pena is important, as every human being is, and, B,

 6     his case is in the context of recurring issues that are

 7     important to the public, to the government and to the prisoners

 8     and those work in the prison camp.        So I think the adversary

 9     system is working at a high level.        I think the warden was

10     knowledgeable and, in my view, candid, and I will develop a

11     decision as soon as I can.       Okay?

12                Anything further in this matter for today, other than

13     to thank the stenographer.

14                Court is in recess.     Except I'll ask my staff to stay

15     on, please.

16                THE CLERK:    Yes, Your Honor.

17     (Proceedings adjourned at 5:00 p.m.)

18

19

20

21

22

23

24

25
     Case 1:18-cr-00014-VM Document 396 Filed 09/09/20 Page 153 of 153
                                                                         142




 1                           C E R T I F I C A T E

 2

 3

 4     UNITED STATES DISTRICT COURT )

 5     DISTRICT OF MASSACHUSETTS         )

 6

 7

 8                 I certify that the foregoing is a correct transcript

 9     from the record of proceedings taken May 13, 2020 in the

10     above-entitled matter to the best of my skill and ability.

11

12

13

14

15     /s/ Kathleen Mullen Silva                             5/14/20

16     Kathleen Mullen Silva, RPR, CRR                        Date
       Official Court Reporter
17     .

18

19

20

21

22

23

24

25
